Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 1 of 69 PageID
                                                        Original Filing #: 534
                                                                        Date 3/3/2020
                                                            Redacted Filing Date 3/3/2020


                                  Exhibit A

           Schedule of Pending Abuse Actions to be Transferred
                                 Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 2 of 69 PageID #: 535



    Exhibit A
    Pending Abuse Actions


                                        Underlying Plaintiff(s)
       Non-Debtor Defendants(s) 1       (last, first)                Case Caption                                     Case Number                     Court or Agency
1      Quapaw Area Council              [Redacted]                   [Redacted] v. Boy Scouts of America, and         4:20-cv-159                     United States District
       Incorporated of the Boy                                       Quapaw Area Council Incorporated of the                                          Court for the Eastern
       Scouts of America                                             Boy Scouts of America                                                            District of Arkansas,
                                                                                                                                                      Central Division
2      Quapaw Area Council              [Redacted]                   [Redacted] v. Boy Scouts of America, and         5:20-cv-05034-TLB               United States District
       Incorporated of the Boy                                       Quapaw Area Council Incorporated of the                                          Court for the Western
       Scouts of America                                             Boy Scouts of America                                                            District of Arkansas,
                                                                                                                                                      Fayetteville Division
3      Grand Canyon Council, Inc.;      [Redacted]                   [Redacted] v. BOY SCOUTS OF                      2:20-cv-00358-DGC               United States District
       Troop #7354; Jeffrey                                          AMERICA, a domestic corporation,                                                 Court for the District
       Leonard; Kaylene Kendall                                      GRAND CANYON COUNCIL, INC., a                                                    of Arizona
       and Christopher Kendall, a                                    domestic corporation, TROOP #7354,
       married couple on behalf of                                   unknown entity JEFFERY LEONARD, an
       their minor son Xavier                                        individual, KAYLENE KENDALL and
       Kendall                                                       CHRISTOPHER KENDALL, a married
                                                                     couple on behalf of their minor son
                                                                     XAVIER KENDALL
4      Greater Los Angeles Area         John Doe 1                   JOHN DOE 1, an individual v. BOY                 2:20-cv-01551                   United States District
       Council; Does 1 through 100                                   SCOUTS OF AMERICA; BOY SCOUTS                                                    Court for the Central
                                                                     OF AMERICA GREATER LOS                                                           District of California,
                                                                     ANGELES AREA COUNCIL, and DOES                                                   Western Division
                                                                     1 through 100




           1
            With the exception of claims pending in the United States District Court for the District of Guam in which the Roman Catholic Archbishop of Agana, which is a
           debtor subject to its own, unaffiliated bankruptcy proceedings in the Bankruptcy Court for the District of Guam, is a named co-defendant (Rows 190-96; 198-
           220; 222-46; 248-50; 252-54; 256-57; 259-62), the Debtors seek to transfer the entirety of the Pending Abuse Actions identified herein. With respect to the
           aforementioned claims pending in Guam, the Debtors seek to transfer only those claims asserted against any BSA Party (as such term is defined in the Motion).
           Accordingly, only the relevant BSA Parties are listed in the “Non-Debtor Defendant(s)” column for all such Pending Abuse Actions.
                             Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 3 of 69 PageID #: 536



                                    Underlying Plaintiff(s)
     Non-Debtor Defendants(s) 1     (last, first)             Case Caption                                Case Number            Court or Agency
5    DOE DEFENDANT 1; DOE           [Redacted]                [Redacted] v. DOE DEFENDANT 1; DOE          30-2020-01122410-CU-   Superior Court of the
     DEFENDANT 2; DOES 3                                      DEFENDANT 2; DOES 3 THROUGH 10,             PO-CJC                 State of California,
     THROUGH 10                                               INCLUSIVE                                                          County of Orange
6    DOE DEFENDANT 1; DOE           [Redacted]                [Redacted] v. DOE DEFENDANT 1; DOE          37-2020-00000007-CU-   Superior Court of the
     DEFENDANT 2; DOES 3                                      DEFENDANT 2; DOES 3 THROUGH 10,             PO-CTL                 State of California,
     THROUGH 10                                               INCLUSIVE                                                          County of San Diego,
                                                                                                                                 Central District
7    California Inland Empire       John Doe; [Redacted].     JOHN DOE, a minor, an individually and      5:20-cv-00314          United States District
     Council; Does 1 through 100                              by his Guardian Ad Litem, [Redacted] v.                            Court for the Central
                                                              BOY SCOUTS OF AMERICA; BOY                                         District of California,
                                                              SCOUTS OF AMERICA, CALIFORNIA                                      Eastern Division
                                                              INLAND EMPIRE COUNCIL, and DOES
                                                              1 through 100
8    Silicon Valley Monterey Bay [Redacted]                   [Redacted] v. Boy Scouts of America;        5:20-cv-1202           United States District
     Council, Inc.; Learning for                              Silicon Valley Monterey Bay Council;                               Court for the
     Life, Inc.; Does 7-100                                   Learning for Life, Inc.; Joseph Alvarado;                          Northern District of
                                                              and Does 7-100                                                     California
9    Town of Trumbull; Learning     Jane Doe                  JANE DOE v. TOWN OF TRUMBULL;               20-05004 (JAM)         United States
     for Life, Inc.; William                                  LEARNING FOR LIFE INC.; BOY                                        Bankruptcy Court for
     Ruscoe; Thomas Kiely;                                    SCOUTS OF AMERICA                                                  the District of
     Timothy Fedor                                            CORPORATION; WILLIAM RUSCOE;                                       Connecticut
                                                              THOMAS KIELY; TIMOTHY FEDOR
10   Fairfield County Council of    John Doe #1; John Doe     JOHN DOE #1; JOHN DOE #2; JOHN              20-05005 (JAM)         United States
     Boy Scouts of America, Inc.;   #2; John Doe #3; John     DOE #3; JOHN DOE #4 v. BOY SCOUTS                                  Bankruptcy Court for
     Connecticut Yankee             Doe #4                    OF AMERICA CORPORATION;                                            the District of
     Council, Inc., Boy Scouts of                             FAIRFIELD COUNTY COUNCIL OF                                        Connecticut
     America                                                  BOY SCOUTS OF AMERICA, INC.;
                                                              CONNECTICUT YANKEE COUNCIL,
                                                              INC., BOY SCOUTS OF AMERICA
11   Fairfield County Council of    [Redacted]                [Redacted] v. FAIRFIELD COUNTY              20-05006               United States
     Boy Scouts of America, Inc.;                             COUNCIL OF BOY SCOUTS OF                                           Bankruptcy Court for
     Connecticut Yankee                                       AMERICA, INC., CONNECTICUT                                         the District of
     Council, Inc., Boy Scouts of                             YANKEE COUNCIL, INC., BOY                                          Connecticut
     America                                                  SCOUTS OF AMERICA and BOY
                              Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 4 of 69 PageID #: 537



                                    Underlying Plaintiff(s)
     Non-Debtor Defendants(s) 1     (last, first)             Case Caption                                Case Number          Court or Agency
                                                              SCOUTS OF AMERICA
                                                              CORPORATION
12   Connecticut Rivers Council,    [Redacted]                [Redacted] v. CONNECTICUT RIVERS            20-02004             United States
     Inc., Boy Scouts of America                              COUNCIL, INC., BOY SCOUTS OF                                     Bankruptcy Court for
                                                              AMERICA, and BOY SCOUTS OF                                       the District of
                                                              AMERICA CORPORATION                                              Connecticut
13   Connecticut Rivers Council,    [Redacted]                [Redacted] v. CONNECTICUT RIVERS            20-02003             United States
     Inc., Boy Scouts of America                              COUNCIL, INC., BOY SCOUTS OF                                     Bankruptcy Court for
                                                              AMERICA, and BOY SCOUTS OF                                       the District of
                                                              AMERICA CORPORATION                                              Connecticut
14   Darwyn Azzinaro                [Redacted]                [Redacted] v. DARWYN AZZINARO and           SC 20309             Supreme Court State
                                                              BOY SCOUTS OF AMERICA CORP.                                      of Connecticut
15   North Florida Council, Inc.,   [Redacted]                [Redacted] v. THE BOY SCOUTS OF             6:20-cv-00275        United States District
     Boy Scouts of America;                                   AMERICA, a corporation authorized to do                          Court for the Middle
     Central Florida Council,                                 business in Florida, the NORTH                                   District of Florida,
     Inc., Boy Scouts of America                              FLORIDA COUNCIL, INC., BOY                                       Orlando Division
                                                              SCOUTS OF AMERICA, a corporation
                                                              authorized to do business in Florida, and
                                                              the CENTRAL FLORIDA COUNCIL,
                                                              INC., BOY SCOUTS OF AMERICA, a
                                                              corporation authorized to do business in
                                                              Florida
16   North Florida Council, Inc.,   [Redacted]                [Redacted] v. THE BOY SCOUTS OF             5:20-cv-00069        United States District
     Boy Scouts of America;                                   AMERICA, a corporation authorized to do                          Court for the Middle
     Silver Springs Shores                                    business in Florida, the NORTH                                   District of Florida,
     Presbyterian Church, Inc.                                FLORIDA COUNCIL, INC., BOY                                       Ocala Division
                                                              SCOUTS OF AMERICA, a corporation
                                                              authorized to do business in Florida, and
                                                              SILVER SPRINGS SHORES
                                                              PRESBYTERIAN CHURCH, INC, a
                                                              corporation authorized to do business in
                                                              Florida
17   Stephen Zanetti; Linda         [Redacted]                [Redacted] v. BOY SCOUTS OF                 0:20-cv-60351-XXXX   United States District
     Jensen; Aaron Moore                                      AMERICA, a foreign non-profit                                    Court for the
                              Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 5 of 69 PageID #: 538



                                     Underlying Plaintiff(s)
     Non-Debtor Defendants(s) 1      (last, first)             Case Caption                                   Case Number             Court or Agency
                                                               corporation, MARK KERN, individually,                                  Southern District of
                                                               STEPHEN ZANETTI, individually,                                         Florida, Fort
                                                               LINDA JENSEN, individually and                                         Lauderdale Division
                                                               AARON MOORE individually
18   Coastal Georgia Council,        John Doe                  JOHN DOE, a pseudonym v. BOY                   4:20-cv-00033-RSB-CLR   United States District
     Inc. (f/k/a) Coastal Empire                               SCOUTS OF AMERICA (CORP),                                              Court for the
     Council, Inc.; City of                                    COASTAL GEORGIA COUNCIL, INC.                                          Southern District of
     Bloomingdale                                              f/k/a COASTAL EMPIRE COUNCIL,                                          Georgia, Savannah
                                                               INC., and CITY OF BLOOMINGALE                                          Division
19   Northeast Georgia Council,      [Redacted]                [Redacted] v. BOY SCOUTS OF                    3:20-cv-00021-CDL       United States District
     Inc.; Green Acres Baptist                                 AMERICA, INC.; NORTHEAST                                               Court for the Middle
     Church; First Baptist Church                              GEORGIA COUNCIL, INC., GREEN                                           District of Georgia,
     of Athens; Betty Boland, as                               ACRES BAPTIST CHURCH; FIRST                                            Athens Division
     the Administrator of the                                  BAPTIST CHURCH OF ATHENS and
     Estate of Ernest Boland                                   BETTY BOLAND, AS THE
                                                               ADMINISTRATOR OF THE ESTATE
                                                               OF ERNEST BOLAND
20   Northeast Georgia Council,      Dennis Doe                DENNIS DOE, individually and on behalf         3:20-cv-00022-CDL       United States District
     Inc.; Green Acres Baptist                                 of the General Public of the State of                                  Court for the Middle
     Church; Beech Haven                                       Georgia v. BOY SCOUTS OF AMERICA,                                      District of Georgia,
     Baptist Church; First Baptist                             INC.; NORTHEAST GEORGIA                                                Athens Division
     Church of Athens; Betty                                   COUNCIL, INC., GREEN ACRES
     Boland, as the Administrator                              BAPTIST CHURCH; BEECH HAVEN
     of the Estate of Ernest                                   BAPTIST CHURCH; FIRST BAPTIST
     Boland                                                    CHURCH OF ATHENS and BETTY
                                                               BOLAND, AS THE ADMINISTRATOR
                                                               OF THE ESTATE OF ERNEST BOLAND
21   Northeast Georgia Council,      William Doe               WILLIAM DOE, individually and on               3:20-cv-00024-CAR       United States District
     Inc.; Green Acres Baptist                                 behalf of the General Public of the State of                           Court for the Middle
     Church; Beech Haven                                       Georgia v. BOY SCOUTS OF AMERICA,                                      District of Georgia,
     Baptist Church; First Baptist                             INC.; NORTHEAST GEORGIA                                                Athens Division
     Church of Athens; Betty                                   COUNCIL, INC., GREEN ACRES
     Boland, as the Administrator                              BAPTIST CHURCH; BEECH HAVEN
                                                               BAPTIST CHURCH; FIRST BAPTIST
                              Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 6 of 69 PageID #: 539



                                     Underlying Plaintiff(s)
     Non-Debtor Defendants(s) 1      (last, first)             Case Caption                                   Case Number         Court or Agency
     of the Estate of Ernest                                   CHURCH OF ATHENS and BETTY
     Boland                                                    BOLAND, AS THE ADMINISTRATOR
                                                               OF THE ESTATE OF ERNEST BOLAND
22   Northeast Georgia Council,      Timothy Doe               TIMOTHY DOE, individually and on               3:20-cv-00023-CDL   United States District
     Inc.; Green Acres Baptist                                 behalf of the General Public of the State of                       Court for the Middle
     Church; Beech Haven                                       Georgia v. BOY SCOUTS OF AMERICA,                                  District of Georgia,
     Baptist Church; First Baptist                             INC.; NORTHEAST GEORGIA                                            Athens Division
     Church of Athens; Betty                                   COUNCIL, INC., GREEN ACRES
     Boland, as the Administrator                              BAPTIST CHURCH; BEECH HAVEN
     of the Estate of Ernest                                   BAPTIST CHURCH; FIRST BAPTIST
     Boland                                                    CHURCH OF ATHENS and BETTY
                                                               BOLAND, AS THE ADMINISTRATOR
                                                               OF THE ESTATE OF ERNEST BOLAND
23   Northeast Georgia Council,      John Doe                  JOHN DOE, individually and on behalf of        3:20-cv-00025-CAR   United States District
     Inc.; Green Acres Baptist                                 the General Public of the State of Georgia                         Court for the Middle
     Church; Beech Haven                                       v. BOY SCOUTS OF AMERICA, INC.;                                    District of Georgia,
     Baptist Church; First Baptist                             NORTHEAST GEORGIA COUNCIL,                                         Athens Division
     Church of Athens; Betty                                   INC., GREEN ACRES BAPTIST
     Boland, as the Administrator                              CHURCH; BEECH HAVEN BAPTIST
     of the Estate of Ernest                                   CHURCH; FIRST BAPTIST CHURCH
     Boland                                                    OF ATHENS and BETTY BOLAND, AS
                                                               THE ADMINISTRATOR OF THE
                                                               ESTATE OF ERNEST BOLAND
24   Northeast Georgia Council,      Robert Doe                ROBERT DOE, individually and on behalf         3:20-cv-00026-CAR   United States District
     Inc.; Green Acres Baptist                                 of the General Public of the State of                              Court for the Middle
     Church; Beech Haven                                       Georgia v. BOY SCOUTS OF AMERICA,                                  District of Georgia,
     Baptist Church; First Baptist                             INC.; NORTHEAST GEORGIA                                            Athens Division
     Church of Athens; Betty                                   COUNCIL, INC., GREEN ACRES
     Boland, as the Administrator                              BAPTIST CHURCH; BEECH HAVEN
     of the Estate of Ernest                                   BAPTIST CHURCH; FIRST BAPTIST
     Boland; R. Fleming Weaver,                                CHURCH OF ATHENS; BETTY
     Jr                                                        BOLAND, AS THE ADMINISTRATOR
                                                               OF THE ESTATE OF ERNEST
                              Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 7 of 69 PageID #: 540



                                     Underlying Plaintiff(s)
     Non-Debtor Defendants(s) 1      (last, first)             Case Caption                                Case Number     Court or Agency
                                                               BOLAND, and R. FLEMING WEAVER,
                                                               JR.
25   Boy Scouts of America           [Redacted]                [Redacted] v. BOY SCOUTS OF                 1:20-cv-00011   United States District
     Aloha Counsel Chamorro                                    AMERICA, A CONGRESSIONALLY                                  Court for the District
     District; Capuchin                                        CHARTERED CORPORATION,                                      of Guam
     Franciscans; Capuchin                                     AUTHORIZED TO DO BUSINESS IN
     Franciscans Province of St.                               GUAM; BOY SCOUTS OF AMERICA
     Mary; Capuchin Franciscans                                ALOHA COUNSEL CHAMORRO
     Custody of Star of the Sea;                               DISTRICT; CAPUCHIN
     Doe Entities 1-5; And Doe-                                FRANCISCANS; CAPUCHIN
     Individuals 6-47, Inclusive                               FRANCISCANS PROVINCE OF ST.
                                                               MARY; CAPUCHIN FRANCISCANS
                                                               CUSTODY OF STAR OF THE SEA;
                                                               DOE ENTITIES 1-5; AND DOE-
                                                               INDIVIDUALS 6-47, INCLUSIVE
26   Boy Scouts of America           [Redacted]                [Redacted] v. BOY SCOUTS OF                 1:20-cv-00010   United States District
     Aloha Council Chamorro                                    AMERICA; BOY SCOUTS OF                                      Court for the District
     District; The School Sisters                              AMERICA, ALOHA COUNCIL                                      of Guam
     of Notre Dame, Milwaukee                                  CHAMORRO DISTRICT; THE SCHOOL
     Province, Inc.; School                                    SISTERS OF NOTRE DAME,
     Sisters of Notre Dame                                     MILWAUKEE PROVINCE, INC.;
     Central Pacific Province,                                 SCHOOL SISTERS OF NOTRE DAME
     Inc.; School Sisters of Notre                             CENTRAL PACIFIC PROVINCE, INC.;
     Dame, Region of Guam;                                     SCHOOL SISTERS OF NOTRE DAME,
     John Does 1-20                                            REGION OF GUAM; and JOHN DOES 1-
                                                               20
27   Boy Scouts of America           [Redacted]                [Redacted] v. BOY SCOUTS OF                 1:20-cv-00013   United States District
     Aloha Council Chamorro                                    AMERICA, a congressionally chartered                        Court for the District
     District; Capuchin                                        corporation, authorized to do business in                   of Guam
     Franciscans; Capuchin                                     Guam; BOY SCOUTS OF AMERICA
     Franciscans Province of St.                               ALOHA COUNCIL CHAMORRO
     Mary; Capuchin Franciscans                                DISTRICT; CAPUCHIN
     Custody of Star of the Sea;                               FRANCISCANS; CAPUCHIN
                                                               FRANCISCANS PROVINCE OF ST.
                              Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 8 of 69 PageID #: 541



                                     Underlying Plaintiff(s)
     Non-Debtor Defendants(s) 1      (last, first)             Case Caption                                Case Number     Court or Agency
     Doe Entities 1-5; and Doe-                                MARY; CAPUCHIN FRANCISCANS
     Individuals 6-47, Inclusive                               CUSTODY OF STAR OF THE SEA;
                                                               DOE ENTITIES 1-5; and DOE-
                                                               INDIVIDUALS 6-47, inclusive
28   Boy Scouts of America           [Redacted]                [Redacted] v. BOY SCOUTS OF                 1:20-cv-00014   United States District
     Aloha Council Chamorro                                    AMERICA, a congressionally chartered                        Court for the District
     District; Capuchin                                        corporation, authorized to do business in                   of Guam
     Franciscans; Capuchin                                     Guam; BOY SCOUTS OF AMERICA
     Franciscans Province of St.                               ALOHA COUNCIL CHAMORRO
     Mary; Capuchin Franciscans                                DISTRICT; CAPUCHIN
     Custody of Star of the Sea;                               FRANCISCANS; CAPUCHIN
     Doe Entities 1-5; and Doe-                                FRANCISCANS PROVINCE OF ST.
     Individuals 6-47, Inclusive                               MARY; CAPUCHIN FRANCISCANS
                                                               CUSTODY OF STAY OF THE SEA;
                                                               DOE ENTITIES 1-5; and DOE-
                                                               INDIVIDUALS 6-47, inclusive
29   Boy Scouts of America           [Redacted]                [Redacted] v. CAPUCHIN                      1:20-cv-00012   United States District
     Aloha Council Chamorro                                    FRANCISCANS; CAPUCHIN                                       Court for the District
     District; Capuchin                                        FRANCISCANS, PROVINCE OF ST.                                of Guam
     Franciscans; Capuchin                                     MARY; BOY SCOUTS OF AMERICA, a
     Franciscans, Province of St.                              congressionally chartered corporation
     Mary; Doe-Entities 1-5; and                               authorized to do business in Guam; BOY
     Doe-Individuals 6-10,                                     SCOUTS OF AMERICA ALOHA
     Inclusive                                                 COUNCIL CHAMORRO DISTRICT;
                                                               DOE-ENTITIES 1-5; and DOE-
                                                               INDIVIDUALS 6-10, inclusive
30   Boy Scouts of America,          John Doe No. 120          JOHN DOE NO. 120 v. BOY SCOUTS              1:20-cv-00077   United States District
     Aloha Council; Gary L.                                    OF AMERICA; BOY SCOUTS OF                                   Court for the District
     Strain; Jane Does 1-10; Doe                               AMERICA, ALOHA COUNCIL; GARY                                of Hawaii
     Corporations 1-10; Doe                                    L. STRAIN; JANE DOES 1-10; DOE
     Partnerships 1-10; Doe Non-                               CORPORATIONS 1-10; DOE
     Profit Entities 1-10; and Doe                             PARTNERSHIPS 1-10; DOE NON-
     Governmental Entities 1-10                                PROFIT ENTITIES 1-10; and DOE
                                                               GOVERNMENTAL ENTITIES 1-10
                              Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 9 of 69 PageID #: 542



                                    Underlying Plaintiff(s)
     Non-Debtor Defendants(s) 1     (last, first)             Case Caption                                Case Number       Court or Agency
31   Hawkeye Area Council, Boy      John Doe                  JOHN DOE v. THE BOY SCOUTS OF               1:20-cv-00019     United States District
     Scouts of America                                        AMERICA, a congressionally chartered                          Court for the
                                                              corporation, authorized to do business in                     Northern District of
                                                              Iowa and HAWKEYE AREA COUNCIL,                                Iowa, Cedar Rapids
                                                              BOY SCOUTS OF AMERICA, an Iowa                                Division
                                                              corporation
32   Chicago Area Council, Inc.,    [Redacted]                [Redacted] v. BOY SCOUTS OF                 1:20-cv-01176     United States District
     Boy Scouts of America;                                   AMERICA, a congressionally chartered                          Court for the
     Pathway to Adventure                                     corporation, authorized to do business in                     Northern District of
     Council, Inc., Boy Scouts of                             Illinois, CHICAGO AREA COUNCIL,                               Illinois, Eastern
     America                                                  INC. BOY SCOUTS OF AMERICA,                                   District
                                                              CHICAGO AREA COUNCIL, BOY
                                                              SCOUTS OF AMERICA, INC., and
                                                              PATHWAY TO ADVENTURE
                                                              COUNCIL, INC., BOY SCOUTS OF
                                                              AMERICA
33   Lincoln Heritage Council,      [Redacted]                [Redacted] v. TIMOTHY FLEMING AND           3:20-cv-126-CHB   United States District
     Inc., Boy Scouts of America;                             THE BOY SCOUTS OF AMERICA AND                                 Court for the Western
     Audubon Baptist Church;                                  AUDUBON BAPTIST CHURCH AND                                    District of Kentucky
     Timothy Fleming                                          LINCOLN HERITAGE COUNCIL, INC.,
                                                              BOY SCOUTS OF AMERICA
34   Robert Bulens                  [Redacted]                [Redacted] v. BOY SCOUTS OF                 1:20-cv-10319     United States District
                                                              AMERICA, CORP.; and ROBERT                                    Court for the District
                                                              BULENS                                                        of Massachusetts
35   Gamehaven Council, Inc.,       Doe 386                   Doe 386 v. The Boy Scouts of America,       0:20-cv-00542     United States District
     Boy Scouts of America; St.                               Gamehaven Council, Inc., Boy Scouts of                        Court for the District
     Pius X Catholic Church of                                America and St. Pius X Catholic Church of                     of Minnesota
     Rochester, Minnesota                                     Rochester, Minnesota
36   Gamehaven Council, Inc.,       Doe 384                   Doe 384 v. The Boy Scouts of America,       0:20-cv-00537     United States District
     Boy Scouts of America; St.                               Gamehaven Council, Inc., Boy Scouts of                        Court for the District
     Pius X Catholic Church of                                America; and St. Pius X Catholic Church                       of Minnesota
     Rochester, Minnesota                                     of Rochester, Minnesota
                            Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 10 of 69 PageID #: 543



                                   Underlying Plaintiff(s)
     Non-Debtor Defendants(s) 1    (last, first)             Case Caption                                Case Number     Court or Agency
37   Gamehaven Council, Inc.,      Doe 383                   Doe 383 v. The Boy Scouts of America,       0:20-cv-00536   United States District
     Boy Scouts of America; St.                              Gamehaven Council, Inc., Boy Scouts of                      Court for the District
     Pius X Catholic Church of                               America; and St. Pius X Catholic Church                     of Minnesota
     Rochester, Minnesota                                    of Rochester, Minnesota
38   Gamehaven Council, Inc.,      Doe 583                   Doe 583 v. The Boy Scouts of America,       0:20-cv-00544   United States District
     Boy Scouts of America; St.                              Gamehaven Council, Inc., Boy Scouts of                      Court for the District
     Pius X Catholic Church of                               America; and St. Pius X Catholic Church                     of Minnesota
     Rochester, Minnesota                                    of Rochester, Minnesota
39   Gamehaven Council, Inc.,      Doe 382                   Doe 382 v. The Boy Scouts of America,       0:20-cv-00535   United States District
     Boy Scouts of America; St.                              Gamehaven Council, Inc., Boy Scouts of                      Court for the District
     Pius X Catholic Church of                               America and St. Pius X Catholic Church of                   of Minnesota
     Rochester, Minnesota                                    Rochester, Minnesota
40   Gamehaven Council, Inc.,      Doe 385                   Doe 385 v. The Boy Scouts of America,       0:20-cv-00540   United States District
     Boy Scouts of America; St.                              Gamehaven Council, Inc., Boy Scouts of                      Court for the District
     Pius X Catholic Church of                               America; and St. Pius X Catholic Church                     of Minnesota
     Rochester, Minnesota                                    of Rochester, Minnesota
41   Gamehaven Council, Inc.,      Doe 555                   Doe 555 v. The Boy Scouts of America,       0:20-cv-00543   United States District
     Boy Scouts of America; St.                              Gamehaven Council, Inc., Boy Scouts of                      Court for the District
     Pius X Catholic Church of                               America; and St. Pius X Catholic Church                     of Minnesota
     Rochester, Minnesota                                    of Rochester, Minnesota
42   Greater St. Louis Area        John Doe                  JOHN DOE by and through his Next            4:20-cv-00273   United States District
     Council, Boy Scouts of                                  Friend LINDA HOUSEKNECHT v.                                 Court for the Eastern
     America, Inc.; Samuel                                   GREATER ST. LOUIS AREA COUNCIL,                             District of Missouri,
     Christian Carleton                                      BOY SCOUTS OF AMERICA, INC., and                            Eastern Division
                                                             BOY SCOUTS OF AMERICA, and
                                                             SAMUEL CHRISTIAN CARLETON
43   St. Louis County, Missouri;   Minor John Doe, by        MINOR JOHN DOE by [Redacted]as next         4:20-cv-00272   United States District
     Steve Stenger; Chief Of       [Redacted]as next         friend v. ST. LOUIS COUNTY,                                 Court for the Eastern
     Police Jon Belmar; Eric R.    friend                    MISSOURI; STEVE STENGER; CHIEF                              District of Missouri,
     Parks                                                   OF POLICE JON BELMAR; BOY                                   Eastern Division
                                                             SCOUTS OF AMERICA; AND ERIC R.
                                                             PARKS
                               Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 11 of 69 PageID #: 544



                                    Underlying Plaintiff(s)
     Non-Debtor Defendants(s) 1     (last, first)             Case Caption                                Case Number         Court or Agency
44   Heat of America Council,       [Redacted]                [Redacted] v. TERRY WRIGHT and              4:20-cv-00110-FJG   United States District
     Boy Scouts of America;                                   HEART OF AMERICA COUNCIL, BOY                                   Court for the Western
     Terry Wright                                             SCOUTS OF AMERICA and BOY                                       District of Missouri,
                                                              SCOUTS OF AMERICA                                               Western Division
45   Montana Council, Boy           [Redacted]                [Redacted] v. THE BOY SCOUTS OF             4:20-cv-00008-BMM   United States District
     Scouts of America                                        AMERICA, a congressionally chartered                            Court for the District
                                                              corporation, authorized to do business in                       of Montana
                                                              Montana; and MONTANA COUNCIL,
                                                              BOY SCOUTS OF AMERICA, a Montana
                                                              non-profit corporation
46   Montana Council, Boy           [Redacted]                [Redacted] v. THE BOY SCOUTS OF             4:20-cv-00010-BMM   United States District
     Scouts of America; John                                  AMERICA, a congressionally chartered                            Court for the District
     Does I and II                                            corporation, authorized to do business in                       of Montana
                                                              Montana; and MONTANA COUNCIL,
                                                              BOY SCOUTS OF AMERICA, a Montana
                                                              non-profit corporation, and JOHN DOES I
                                                              and II
47   Montana Council, Boy           [Redacted]                [Redacted] v. THE BOY SCOUTS OF             4:20-cv-00009-BMM   United States District
     Scouts of America                                        AMERICA, a congressionally chartered                            Court for the District
                                                              corporation, authorized to do business in                       of Montana
                                                              Montana; and MONTANA COUNCIL,
                                                              BOY SCOUTS OF AMERICA, a Montana
                                                              non-profit corporation
48   Daniel Webster Council,        John Doe AM, John         JOHN DOE AM, JOHN DOE DS, JOHN              1:20-cv-00252       United States District
     Boy Scouts of America          Doe DS, John Doe DZ,      DOE DZ, JOHN DOE DN, JOHN DOE                                   Court for the District
                                    John Doe DN, John         PJ, and JOHN DOE PT v. BOY SCOUTS                               of New Hampshire
                                    Doe PJ, and John Doe      OF AMERICA, AND DANIEL
                                    PT                        WEBSTER COUNCIL, BOY SCOUTS
                                                              OF AMERICA
49   Jersey Shore Council, Inc.,    [Redacted]                [Redacted] v. THE NATIONAL BOY              1:20-cv-01744       United States District
     Boy Scouts of America, f/k/a                             SCOUTS OF AMERICA FOUNDATION                                    Court for the District
     Atlantic Area Council, Inc.,                             d/b/a THE BOY SCOUTS OF AMERICA;                                of New Jersey
     Boy Scouts of America,                                   JERSEY SHORE COUNCIL, INC., BOY
     a/k/a Atlantic Area Council                              SCOUTS OF AMERICA, f/k/a
                            Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 12 of 69 PageID #: 545



                                    Underlying Plaintiff(s)
     Non-Debtor Defendants(s) 1 (last, first)                 Case Caption                                Case Number             Court or Agency
     No. 331; ABC Entity, its                                 ATLANTIC AREA COUNCIL, INC.,
     directors, officers,                                     BOY SCOUTS OF AMERICA, a/k/a
     employees, agents, servants,                             ATLANTIC AREA COUNCIL NO. 331;
     representatives and/or                                   ABC ENTITY, its directors, officers,
     volunteers, is a fictitious                              employees, agents, servants,
     name of an entity believed to                            representatives and/or volunteers, is a
     have employed and/or                                     fictitious name of an entity believed to
     supervised Angelo "Skip"                                 have employed and/or supervised Angelo
     Dellomo; and John Does 1-5,                              "Skip" Dellomo; and JOHN DOES 1-5,
     individually, and in their                               individually, and in their capacity as a
     capacity as a former and/or                              former and/or current director, officer,
     current director, officer,                               employee, agent, servant, representative
     employee, agent, servant,                                and/or volunteer of the defendants, are
     representative and/or                                    persons whose identities are unknown to
     volunteer of the defendants,                             Plaintiff
     are persons whose identities
     are unknown to Plaintiff
50   Essex County Council of the [Redacted]                   [Redacted] v. BOY SCOUTS OF                 20-cv-01743             United States District
     Boy Scout of America;                                    AMERICA; ESSEX COUNTY COUNCIL                                       Court for the District
     Northern New Jersey                                      OF THE BOYS SCOUTS OF AMERICA;                                      of New Jersey
     Council of the Boy Scouts of                             NORTHERN NEW JERSEY COUNCIL
     America; Boy Scout Troop                                 OF THE BOY SCOUTS OF AMERICA;
     #64; XYZ Entities 1-100                                  BOY SCOUT TROOP #64; XYZ
     (fictitious designations); and                           ENTITIES 1-100 (fictitious designations);
     JOHN Does 1-200 (fictitious                              and JOHN DOES 1-200 (fictitious
     designations)                                            designations)
51   Essex County Counsel of the [Redacted]                   [Redacted] v. BOY SCOUTS OF                 2:19-cv-17954-BRM-JAD   United States District
     Boy Scouts of America; Xyz                               AMERICA, a Congressionally Chartered                                Court for the District
     Corporation 1-100                                        Corporation, ESSEX COUNTY                                           of New Jersey
                                                              COUNSEL OF THE BOY SCOUTS OF
                                                              AMERICA and XYZ CORPORATION 1-
                                                              100
                            Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 13 of 69 PageID #: 546



                                   Underlying Plaintiff(s)
     Non-Debtor Defendants(s) 1    (last, first)             Case Caption                         Case Number     Court or Agency
52   Northern New Jersey           Jack Doe                  JACK DOE v. BOY SCOUTS OF            3:20-cv-01735   United States District
     Council Boy Scouts of                                   AMERICA, NORTHERN NEW JERSEY                         Court for the District
     America, Inc. ; ABC                                     COUNCIL BOY SCOUTS OF                                of New Jersey
     Corporations 1-10, and John                             AMERICA, INC., ABC
     Does 1-10                                               CORPORATIONS 1-10, AND JOHN
                                                             DOES 1-10
53   The Pingry School; Thad       [Redacted]                [Redacted] v. THE PINGRY SCHOOL,     2:20-cv-01721   United States District
     Alton, and John Does 1-50,                              BOY SCOUTS OF AMERICA, THAD                          Court for the District
     and ABC Corporations 1-50                               ALTON, and JOHN DOES 1-50, and ABC                   of New Jersey
                                                             CORPORATIONS 1-50
54   John Does 1-10                [Redacted]                [Redacted] v. BOY SCOUTS OF          3:20-cv-01739   United States District
                                                             AMERICA; JOHN DOES 1-10                              Court for the District
                                                                                                                  of New Jersey
55   Northern New Jersey           [Redacted]                [Redacted] v. BOY SCOUTS OF          3:20-cv-01741   United States District
     Council; John Does 1-10                                 AMERICA; NORTHERN NEW JERSEY                         Court for the District
                                                             COUNCIL; JOHN DOES 1-10                              of New Jersey
56   Northern New Jersey           [Redacted]                [Redacted] v. BOY SCOUTS OF          3:20-cv-01740   United States District
     Council; John Does 1-10                                 AMERICA; NORTHERN NEW JERSEY                         Court for the District
                                                             COUNCIL; JOHN DOES 1-10                              of New Jersey
57   Monmouth Council; John        [Redacted]                [Redacted] v. BOY SCOUTS OF          20-01106        United States
     Does 1-10                                               AMERICA; MONMOUTH COUNCIL;                           Bankruptcy Court for
                                                             JOHN DOES 1-10                                       the District of New
                                                                                                                  Jersey
58   Jersey Shore Council; John    [Redacted]                [Redacted] v. BOY SCOUTS OF          T20-1117        United States
     Does 1-10                                               AMERICA; JERSEY SHORE COUNCIL;                       Bankruptcy Court for
                                                             JOHN DOES 1-10                                       the District of New
                                                                                                                  Jersey
59   Monmouth Council; John        [Redacted]                [Redacted] v. BOY SCOUTS OF          20-01110        United States
     Does 1-10                                               AMERICA; MONMOUTH COUNCIL;                           Bankruptcy Court for
                                                             JOHN DOES 1-10                                       the District of New
                                                                                                                  Jersey
60   Monmouth Council; John        [Redacted]                [Redacted] v. BOY SCOUTS OF          20-01111        United States
     Does 1-10                                               AMERICA; MONMOUTH COUNCIL;                           Bankruptcy Court for
                                                             JOHN DOES 1-10
                             Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 14 of 69 PageID #: 547



                                    Underlying Plaintiff(s)
     Non-Debtor Defendants(s) 1     (last, first)             Case Caption                     Case Number     Court or Agency
                                                                                                               the District of New
                                                                                                               Jersey
61   Monmouth Council; John         [Redacted]                [Redacted] v. BOY SCOUTS OF      20-01103        United States
     Does 1-10                                                AMERICA; MONMOUTH COUNCIL;                       Bankruptcy Court for
                                                              JOHN DOES 1-10                                   the District of New
                                                                                                               Jersey
62   Northern New Jersey            [Redacted]                [Redacted] v. BOY SCOUTS OF      3:20-cv-01713   United States District
     Council; John Does 1-10                                  AMERICA; NORTHERN NEW JERSEY                     Court for the District
                                                              COUNCIL; JOHN DOES 1-10                          of New Jersey
63   Patriots’ Path Council; John   [Redacted]                [Redacted] v. BOY SCOUTS OF      20-01105        United States
     Does 1-10                                                AMERICA; PATRIOTS' PATH                          Bankruptcy Court for
                                                              COUNCIL; JOHN DOES 1-10                          the District of New
                                                                                                               Jersey
64   Northern New Jersey            [Redacted]                [Redacted] v. BOY SCOUTS OF      3:20-cv-01742   United States District
     Council; John Does 1-10                                  AMERICA; NORTHERN NEW JERSEY                     Court for the District
                                                              COUNCIL; JOHN DOES 1-10                          of New Jersey
65   Northern New Jersey            [Redacted]                [Redacted] v. BOY SCOUTS OF      1:20-cv-01733   United States District
     Council; John Does 1-10                                  AMERICA; NORTHERN NEW JERSEY                     Court for the District
                                                              COUNCIL; JOHN DOES 1-10                          of New Jersey
66   Northern New Jersey            [Redacted]                [Redacted] v. BOY SCOUTS OF      3:20-cv-01746   United States District
     Council; John Does 1-10                                  AMERICA; NORTHERN NEW JERSEY                     Court for the District
                                                              COUNCIL; JOHN DOES 1-10                          of New Jersey
67   Garden State Council; John     [Redacted]                [Redacted] v. BOY SCOUTS OF      20-1116         United States
     Does 1-10                                                AMERICA; GARDEN STATE                            Bankruptcy Court for
                                                              COUNCIL; JOHN DOES 1-10                          the District of New
                                                                                                               Jersey
68   Patriots’ Path Council; John   [Redacted]                [Redacted] v. BOY SCOUTS OF      20-01108        United States
     Does 1-10                                                AMERICA; PATRIOTS' PATH                          Bankruptcy Court for
                                                              COUNCIL; JOHN DOES 1-10                          the District of New
                                                                                                               Jersey
69   Jersey Shore Council; John     [Redacted]                [Redacted] v. BOY SCOUTS OF      20-1115         United States
     Does 1-10                                                AMERICA; JERSEY SHORE COUNCIL;                   Bankruptcy Court for
                                                              JOHN DOES 1-10                                   the District of New
                                                                                                               Jersey
                             Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 15 of 69 PageID #: 548



                                    Underlying Plaintiff(s)
     Non-Debtor Defendants(s) 1     (last, first)             Case Caption                            Case Number     Court or Agency
70   Garden State Council; John     [Redacted]                [Redacted] v. BOY SCOUTS OF             20-1120         United States
     Does 1-10                                                AMERICA; GARDEN STATE                                   Bankruptcy Court for
                                                              COUNCIL; JOHN DOES 1-10                                 the District of New
                                                                                                                      Jersey
71   Northern New Jersey            [Redacted]                [Redacted] v. BOY SCOUTS OF             3:20-cv-01734   United States District
     Council; John Does 1-10                                  AMERICA; NORTHERN NEW JERSEY                            Court for the District
                                                              COUNCIL; JOHN DOES 1-10                                 of New Jersey
72   Monmouth Council; John         [Redacted]                [Redacted] v. BOY SCOUTS OF             20-01109        United States
     Does 1-10                                                AMERICA; MONMOUTH COUNCIL;                              Bankruptcy Court for
                                                              JOHN DOES 1-10                                          the District of New
                                                                                                                      Jersey
73   Patriots Path Council          [Redacted]                [Redacted] v. PATRIOTS PATH             20-01107        United States
                                                              COUNCIL; BOY SCOUTS OF                                  Bankruptcy Court for
                                                              AMERICA, INC.                                           the District of New
                                                                                                                      Jersey
74   Patriots’ Path Council, Inc.   [Redacted]                [Redacted] v. BOY SCOUTS OF             20-01104        United States
     Boy Scouts of America,                                   AMERICA, a Congressionally Chartered                    Bankruptcy Court for
     Sussex District Boy Scouts                               Corporation, PATRIOTS' PATH                             the District of New
     of America d/b/a Stillwater                              COUNCIL, INC. BOY SCOUTS OF                             Jersey
     Boy Scouts of America                                    AMERICA, SUSSEX DISTRICT BOY
     and/or Group 83 Stillwater,                              SCOUTS OF AMERICA d/b/a Stillwater
     and XYZ Corporation 1-100                                Boy Scouts of America and/or Group 83
                                                              Stillwater, and XYZ CORPORATION 1-
                                                              100
75   Country Farm Supply;           John Doe                  JOHN DOE v. [Redacted], COUNTRY         20-01014        United States
     Sacred Heart – Espanola;                                 FARM SUPPLY, BOY SCOUTS OF                              Bankruptcy Court for
     Monastery of Christ in the                               AMERICA, SACRED HEART -                                 the District of New
     Desert; Richard Lucero                                   ESPANOLA, and MONASTERY OF                              Mexico
                                                              CHRIST IN THE DESERT
76   Great Southwest Council,       John Doe                  JOHN DOE v. THE BOY SCOUTS OF           20-01015        United States
     Boy Scouts of America                                    AMERICA, a Congressionally Chartered                    Bankruptcy Court for
                                                              Corporation, and GREAT SOUTHWEST                        the District of New
                                                              COUNCIL, BOY SCOUTS OF                                  Mexico
                            Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 16 of 69 PageID #: 549



                                    Underlying Plaintiff(s)
     Non-Debtor Defendants(s) 1     (last, first)             Case Caption                                 Case Number    Court or Agency
                                                              AMERICA, a New Mexico non-profit
                                                              corporation
77   Richard L. Lucero              [Redacted]                [Redacted] v. Richard L. Lucero, and Boy     20-01013       United States
                                                              Scouts of America                                           Bankruptcy Court for
                                                                                                                          the District of New
                                                                                                                          Mexico
78   Longhouse Council, Inc.,       [Redacted]                [Redacted] v. THE NATIONAL BOY                              United States District
     Boy Scouts of America                                    SCOUTS OF AMERICA FOUNDATION                                Court for the
                                                              d/b/a THE BOY SCOUTS OF AMERICA,                            Northern District of
                                                              and LONGHOUSE COUNCIL, INC.,                                New York
                                                              BOY SCOUTS OF AMERICA
79   Hiawatha Council; The          [Redacted]                [Redacted] v. DONALD J. HERBERT;                            United States District
     Roman Catholic Diocese of                                BOY SCOUTS OF AMERICA, INC.;                                Court for the
     Syracuse; Saint John the                                 BOY SCOUTS OF AMERICA -                                     Northern District of
     Baptist Church; Donald J.                                HIAWATHA COUNCIL; THE ROMAN                                 New York
     Herbert; Does 1-100                                      CATHOLIC DIOCESE OF SYRACUSE;
                                                              SAINT JOHN THE BAPTIST CHURCH;
                                                              and DOES 1-100
80   Longhouse Council              [Redacted]                [Redacted] and R.E.M. v. BOY SCOUTS          5:20-cv-178    United States District
                                                              OF AMERICA and LONGHOUSE                                    Court for the
                                                              COUNCIL                                                     Northern District of
                                                                                                                          New York
81   Boy Scout Troop 95; Our        Anonymous #1, An          ANONYMOUS #1, An Infant, by his              7:20-cv-1542   United States District
     Savior Lutheran Church;        Infant, by his Parent     Parent and Natural Guardians, and his                       Court for the
     Hudson Valley Council, Inc.,   and Natural Guardians,    Parents and Natural Guardians Individually                  Southern District of
     Boy Scouts of America;         and his Parents and       v. MICHAEL KELSEY, RICHARD                                  New York
     Michael Kelsey; Richard        Natural Guardians         ROBBINS, BOY SCOUT TROOP 95,
     Robbins                        Individually              OUR SAVIOR LUTHERAN CHURCH,
                                                              HUDSON VALLEY COUNCIL, INC.,
                                                              BOY SCOUTS OF AMERICA, and BOY
                                                              SCOUTS OF AMERICA, INC.
82   Boy Scout Troop 95; Our        Anonymous #2, An          ANONYMOUS #2, An Infant, by his              7:20-cv-1543   United States District
     Savior Lutheran Church;        Infant, by his Parent     Parent and Natural Guardians, and his                       Court for the
     Hudson Valley Council, Inc.,   and Natural Guardians,    Parents and Natural Guardians Individually
                             Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 17 of 69 PageID #: 550



                                    Underlying Plaintiff(s)
     Non-Debtor Defendants(s) 1     (last, first)             Case Caption                         Case Number     Court or Agency
     Boy Scouts of America;         and his Parents and       v. MICHAEL KELSEY, RICHARD                           Southern District of
     Michael Kelsey; Richard        Natural Guardians         ROBBINS, BOY SCOUT TROOP 95,                         New York
     Robbins                        Individually              OUR SAVIOR LUTHERAN CHURCH,
                                                              HUDSON VALLEY COUNCIL, INC.,
                                                              BOY SCOUTS OF AMERICA, and BOY
                                                              SCOUTS OF AMERICA, INC.
83   Five Rivers Council, Boy       [Redacted]                [Redacted] v. BOY SCOUTS OF          1:20-cv-00212   United States District
     Scouts of America                                        AMERICA, and FIVE RIVERS                             Court for the Western
                                                              COUNCIL, BOY SCOUTS OF                               District of New York
                                                              AMERICA
84   Five Rivers Council            [Redacted]                [Redacted] v. BOY SCOUTS OF          6:20-cv-06107   United States District
                                                              AMERICA and FIVE RIVERS COUNCIL                      Court for the Western
                                                                                                                   District of New York
85   Five Rivers Council            [Redacted]                [Redacted] v. BOY SCOUTS OF          6:20-cv-06108   United States District
                                                              AMERICA and FIVE RIVERS COUNCIL                      Court for the Western
                                                                                                                   District of New York
86   Boy Scouts of America,-        [Redacted]                [Redacted] v. BOY SCOUTS OF          1:20-cv-00879   United States District
     Pack 494                                                 AMERICA and BOY SCOUTS OF                            Court for the Eastern
                                                              AMERICA,-Pack 494                                    District of New York
87   Diocese of Brooklyn; St.       [Redacted]                [Redacted] v. DIOCESE OF             1:20-cv-00882   United States District
     Francis Xavier Church;                                   BROOKLYN, ST. FRANCIS XAVIER                         Court for the Eastern
     Greater New York Councils,                               CHURCH, NATIONAL BOY SCOUTS                          District of New York
     Inc., Boy Scouts of America;                             OF AMERICA FOUNDATION a/k/a THE
     Brooklyn Council, Boy                                    BOY SCOUTS OF AMERICA,
     Scouts of America                                        GREATER NEW YORK COUNCILS,
                                                              INC., BOY SCOUTS OF AMERICA and
                                                              BROOKLYN COUNCIL, BOY SCOUTS
                                                              OF AMERICA, a New York Corporation
88   Boy Scouts of America,-        [Redacted]                [Redacted] v. BOY SCOUTS OF          1:20-cv-00876   United States District
     Pack 494                                                 AMERICA and BOY SCOUTS OF                            Court for the Eastern
                                                              AMERICA,-Pack 494                                    District of New York
89   Boy Scouts of America          [Redacted]                [Redacted] v. BOY SCOUTS OF          50972/2020      Supreme Court of the
     Westchester Putnam                                       AMERICA, INC., and BOY SCOUTS OF                     State of New York,
     Council, Inc.
                            Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 18 of 69 PageID #: 551



                                   Underlying Plaintiff(s)
     Non-Debtor Defendants(s) 1    (last, first)             Case Caption                             Case Number     Court or Agency
                                                             AMERICA WESTCHESTER-PUTNAM                               County of
                                                             COUNCIL, INC.                                            Westchester
90   Boy Scouts of America,-       [Redacted]                [Redacted] v. BOY SCOUTS OF              1:20-cv-940     United States District
     Pack 494                                                AMERICA and BOY SCOUTS OF                                Court for the Eastern
                                                             AMERICA,-Pack 494                                        District of New York
91   Greater New York Councils,    [Redacted]                [Redacted] v. BOY SCOUTS OF              1:20-cv-941     United States District
     Boy Scouts of America;                                  AMERICA, INC., a Congressionally                         Court for the Eastern
     Brooklyn Council, Boy                                   Chartered Corporation authorized to do                   District of New York
     Scouts of America                                       business in New York, GREATER NEW
                                                             YORK COUNCILS, BOY SCOUTS OF
                                                             AMERICA, a New York Corporation, and
                                                             BROOKLYN COUNCIL, BOY SCOUTS
                                                             OF AMERICA, a New York Corporation
92   Diocese of Brooklyn;          [Redacted]                [Redacted] v. DIOCESE OF                 1:20-cv-945     United States District
     Church of the Holy                                      BROOKLYN, CHURCH OF THE HOLY                             Court for the Eastern
     Innocents; Greater New                                  INNOCENTS, GREATER NEW YORK                              District of New York
     York Council of the Boy                                 COUNCIL OF THE BOY SCOUTS OF
     Scouts of America; Alpine                               AMERICA, ALPINE SCOUT CAMP, and
     Scout Camp; Frank Pedone                                FRANK PEDONE
93   Greater New York Councils,    [Redacted]                [Redacted] v. BOY SCOUTS OF              1:20-cv-00871   United States District
     Boy Scouts of America                                   AMERICA and GREATER NEW YORK                             Court for the Eastern
                                                             COUNCILS, BOY SCOUTS OF                                  District of New York
                                                             AMERICA
94   Greater New York Councils,    [Redacted]                [Redacted] v. BOY SCOUTS OF              1:20-cv-00880   United States District
     Boy Scouts of America;                                  AMERICA; NATIONAL BOY SCOUTS                             Court for the Eastern
     Greater New York Councils;                              OF AMERICA FOUNDATION; SCOUTS                            District of New York
     Queens Council, Boy Scouts                              BSA; GREATER NEW YORK
     of America; Diocese of                                  COUNCILS, BOY SCOUTS OF
     Brooklyn; St. Benedict                                  AMERICA; GREATER NEW YORK
     Joseph Labre Church; St.                                COUNCILS; QUEENS COUNCIL, BOY
     Benedict Joseph Labre                                   SCOUTS OF AMERICA; DIOCESE OF
     School ; James T. Grace Jr.                             BROOKLYN; ST. BENEDICT JOSEPH
                                                             LABRE CHURCH; ST. BENEDICT
                            Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 19 of 69 PageID #: 552



                                   Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1   (last, first)             Case Caption                     Case Number         Court or Agency
                                                             JOSEPH LABRE SCHOOL; and JAMES
                                                             T. GRACE JR.
95    Greater New York Councils;   [Redacted]                [Redacted] v. BOY SCOUTS OF      1:20-cv-874         United States District
      Brooklyn Council; John B.                              AMERICA, GREATER NEW YORK                            Court for the Eastern
      Lowell                                                 COUNCILS, BROOKLYN COUNCIL                           District of New York
                                                             and JOHN B. LOWELL
96    Greater New York Councils,   [Redacted]                [Redacted] v. BOY SCOUTS OF      1:20-cv-00862       United States District
      Boy Scouts of America;                                 AMERICA; NATIONAL BOY SCOUTS                         Court for the Eastern
      Greater New York Councils;                             OF AMERICA FOUNDATION; SCOUTS                        District of New York
      Brooklyn Council, Boy                                  BSA; GREATER NEW YORK
      Scouts of America                                      COUNCILS, BOY SCOUTS OF
                                                             AMERICA; AND GREATER NEW
                                                             YORK COUNCILS, BROOKLYN
                                                             COUNCIL, BOY SCOUTS OF
                                                             AMERICA
97    Boy Scouts OF America,-      [Redacted]                [Redacted] v. BOY SCOUTS OF      1:20-cv-00878       United States District
      Pack 494                                               AMERICA and BOY SCOUTS OF                            Court for the Eastern
                                                             AMERICA,-Pack 494                                    District of New York
98    Boy Scouts OF America,-      [Redacted]                [Redacted] v. BOY SCOUTS OF      1:20-cv-00883       United States District
      Pack 494                                               AMERICA and BOY SCOUTS OF                            Court for the Eastern
                                                             AMERICA,-Pack 494                                    District of New York
99    Westchester-Putnam Council   [Redacted]                [Redacted] v. BOY SCOUTS OF      7:20-cv-01383-NSR   United States District
                                                             AMERICA and WESTCHESTER-                             Court for the
                                                             PUTNAM COUNCIL                                       Southern District of
                                                                                                                  New York
100   Suffolk County Council of    [Redacted]                [Redacted] v. BOY SCOUTS OF      2:20-cv-865         United States District
      the Boy Scouts of America                              AMERICA, and SUFFOLK COUNTY                          Court for the Eastern
                                                             COUNCIL OF THE BOY SCOUTS OF                         District of New York
                                                             AMERICA
101   Theodore Roosevelt Council, [Redacted]                 [Redacted] v. BOY SCOUTS OF      7:20-cv-1497        United States District
      Boy Scouts of America                                  AMERICA, and THEODORE                                Court for the
                                                             ROOSEVELT COUNCIL, BOY SCOUTS                        Southern District of
                                                             OF AMERICA                                           New York
                               Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 20 of 69 PageID #: 553



                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1     (last, first)             Case Caption                         Case Number    Court or Agency
102   Westchester-Putnam             [Redacted]                [Redacted] v. BOY SCOUTS OF          7:20-cv-1498   United States District
      Council, Boy Scouts of                                   AMERICA, and WESTCHESTER-                           Court for the
      America                                                  PUTNAM COUNCIL, BOY SCOUTS OF                       Southern District of
                                                               AMERICA                                             New York
103   Westchester-Putnam             [Redacted]                [Redacted] v. BOY SCOUTS OF          7:20-cv-1499   United States District
      Council, Boy Scouts of                                   AMERICA, and WESTCHESTER-                           Court for the
      America                                                  PUTNAM COUNCIL, BOY SCOUTS OF                       Southern District of
                                                               AMERICA                                             New York
104   Westchester-Putnam             [Redacted]                [Redacted] v. BOY SCOUTS OF          7:20-cv-1501   United States District
      Council, Boy Scouts of                                   AMERICA, and WESTCHESTER-                           Court for the
      America                                                  PUTNAM COUNCIL, BOY SCOUTS OF                       Southern District of
                                                               AMERICA                                             New York
105   Westchester-Putnam             [Redacted]                [Redacted] v. BOY SCOUTS OF          7:20-cv-1540   United States District
      Council, Boy Scouts of                                   AMERICA, and WESTCHESTER                            Court for the
      America                                                  PUTNAM COUNCIL, BOY SCOUTS OF                       Southern District of
                                                               AMERICA                                             New York
106   Westchester-Putnam             [Redacted]                [Redacted] v. BOY SCOUTS OF          7:20-cv-1537   United States District
      Council, Boy Scouts of                                   AMERICA, and WESTCHESTER-                           Court for the
      America                                                  PUTNAM COUNCIL, BOY SCOUTS OF                       Southern District of
                                                               AMERICA                                             New York
107   Bronx Council Boy Scouts       Anonymous BR              ANONYMOUS BR v. THE BOY              1:20-cv-1479   United States District
      of America, Inc.; St. Helena                             SCOUTS OF AMERICA, BRONX                            Court for the
      Parish                                                   COUNCIL BOY SCOUTS OF                               Southern District of
                                                               AMERICA, INC., and ST. HELENA                       New York
                                                               PARISH
108   St. Demetrios Greek            [Redacted]                [Redacted] v. LAWRENCE SVRCEK, ST.   1:20-cv-942    United States District
      Orthodox Church; Greek                                   DEMETRIOS GREEK ORTHODOX                            Court for the Eastern
      Orthodox Archdiocese of                                  CHURCH, GREEK ORTHODOX                              District of New York
      America; The Boy Scouts of                               ARCHDIOCESE OF AMERICA, THE
      America Greater New York                                 BOY SCOUTS OF AMERICA, and THE
      Councils; Lawrence Svrcek                                BOY SCOUTS OF AMERICA
                                                               GREATER NEW YORK COUNCILS
                             Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 21 of 69 PageID #: 554



                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1     (last, first)             Case Caption                    Case Number     Court or Agency
109   Greater Niagara Frontier       [Redacted]                [Redacted] v. BOY SCOUTS OF     801175/2020     Supreme Court of the
      Council of the Boy Scouts of                             AMERICA, GREATER NIAGARA                        State of New York,
      America; Diocese of                                      FRONTIER COUNCIL OF THE BOY                     County of Erie
      Buffalo; St. Ambrose                                     SCOUTS OF AMERICA, DIOCESE OF
      Church                                                   BUFFALO, AND ST. AMBROSE
                                                               CHURCH
110   Greater Niagara Frontier       [Redacted]                [Redacted] v. BOY SCOUTS OF     1:20-cv-00220   United States District
      Council                                                  AMERICA and GREATER NIAGARA                     Court for the Western
                                                               FRONTIER COUNCIL                                District of New York
111   Greater Niagara Frontier       [Redacted]                [Redacted] v. BOY SCOUTS OF     1:20-cv-00200   United States District
      Council, Boy Scouts of                                   AMERICA, and GREATER NIAGARA                    Court for the Western
      America                                                  FRONTIER COUNCIL, BOY SCOUTS                    District of New York
                                                               OF AMERICA
112   Greater Niagara Frontier       [Redacted]                [Redacted] v. BOY SCOUTS OF     1:20-cv-00205   United States District
      Council, Boy Scouts of                                   AMERICA, and GREATER NIAGARA                    Court for the Western
      America                                                  FRONTIER COUNCIL, BOY SCOUTS                    District of New York
                                                               OF AMERICA
113   Greater Niagara Frontier       [Redacted]                [Redacted] v. BOY SCOUTS OF     1:20-cv-00202   United States District
      Council                                                  AMERICA and GREATER NIAGARA                     Court for the Western
                                                               FRONTIER COUNCIL                                District of New York
114   Greater Niagara Frontier       [Redacted]                [Redacted] v. BOY SCOUTS OF     1:20-cv-00203   United States District
      Council                                                  AMERICA and GREATER NIAGARA                     Court for the Western
                                                               FRONTIER COUNCIL                                District of New York
115   Greater Niagara Frontier       [Redacted]                [Redacted] v. BOY SCOUTS OF     1:20-cv-00214   United States District
      Council                                                  AMERICA and GREATER NIAGARA                     Court for the Western
                                                               FRONTIER COUNCIL                                District of New York
116   Greater Niagara Frontier       [Redacted]                [Redacted] v. BOY SCOUTS OF     1:20-cv-00209   United States District
      Council                                                  AMERICA and GREATER NIAGARA                     Court for the Western
                                                               FRONTIER COUNCIL                                District of New York
117   Greater Niagara Frontier       John Doe                  JOHN DOE v. BOY SCOUTS OF       1:20-cv-00216   United States District
      Council #380                                             AMERICA and GREATER NIAGARA                     Court for the Western
                                                               FRONTIER COUNCIL #380                           District of New York
                              Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 22 of 69 PageID #: 555



                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1      (last, first)             Case Caption                                 Case Number   Court or Agency
118   Greater Niagara Frontier        KS-Doe-1, KS-Doe-1a;      KS-Doe-1; KS-Doe-1a; KS-Doe-2; KS-           1:20-cv-247   United States District
      Council #380 of the Boy         KS-Doe-2; KS-Doe-2a;      Doe-2a; KS-Doe-3; KS-Doe-3a; KS-Doe-                       Court for the Western
      Scouts of America; Holy         KS-Doe-3; KS-Doe-3a;      4; KS-Doe-4a; KS-Doe-5; KS-Doe-6; KS-                      District of New York
      See, State of Vatican City -    KS-Doe-4; KS-Doe-4a;      Doe-7; KS-Doe-7a; KS-Doe-8; KS-Doe-9;
      The Vatican; Pope Francis -     KS-Doe-5; KS-Doe-6;       KS-Doe-9a; KS-Doe-10; KS-Doe-10a; KS-
      The Pontiff, Bishop of          KS-Doe-7; KS-Doe-7a;      Doe-11; KS-Doe-11a; KS-Doe-12; KS-
      Rome, Supreme Leader and        KS-Doe-8; KS-Doe-9;       Doe-12a; KS-Doe-13; KS-Doe-14; KS-
      Supervisor of the Roman         KS-Doe-9a; KS-Doe-        Doe-15; KS-Doe-16; KS-Doe-16a; KS-
      Catholic Church, a/k/a Jorge    10; KS-Doe-10a; KS-       Doe-17; KS-Doe-21; KS-Doe-21a; KS-
      Mario Bergoglio;                Doe-11; KS-Doe-11a;       Doe-22; and KS-Doe v. Holy See, State of
      Archbishop Timothy Dolan,       KS-Doe-12; KS-Doe-        Vatican City - The Vatican; Pope Francis -
      Archbishop of New York;         12a; KS-Doe-13; KS-       The Pontiff, Bishop of Rome, Supreme
      Archbishop Christopher          Doe-14; KS-Doe-15;        Leader and Supervisor of the Roman
      Pierre, Apostolic Nuncio of     KS-Doe-16; KS-Doe-        Catholic Church, a/k/a Jorge Mario
      the Holy See for the United     16a; KS-Doe-17; KS-       Bergoglio; Archbishop Timothy Dolan,
      States; The Foundation of       Doe-21; KS-Doe-21a;       Archbishop of New York; Archbishop
      the Roman Catholic Diocese      KS-Doe-22; and KS-        Christopher Pierre, Apostolic Nuncio of
      of Buffalo N.Y., Inc; Most      Doe                       the Holy See for the United States; The
      Reverend Richard J. Malone,                               Foundation of the Roman Catholic Diocese
      a/k/a Bishop Richard J.                                   of Buffalo N.Y., Inc; Most Reverend
      Malone; Most Reverend                                     Richard J. Malone, a/k/a Bishop Richard J.
      Edward U. Kmiec, a/k/a                                    Malone; Most Reverend Edward U.
      Bishop Edward U. Kmiec;                                   Kmiec, a/k/a Bishop Edward U. Kmiec;
      Most Reverend Henry J.                                    Most Reverend Henry J. Mansell, a/k/a
      Mansell, a/k/a Bishop Henry                               Bishop Henry J. Mansell; St. Joseph
      J. Mansell; St. Joseph                                    Investment Fund, Inc.; George J. Eberl;
      Investment Fund, Inc.;                                    Society of Jesus, USA-Northeast Province
      George J. Eberl; Society of                               a/k/a The Jesuits; Rev. Ronald Silverio;
      Jesus, USA-Northeast                                      Rev. Basil Ormsby, S.J.; Rev. Florian
      Province a/k/a The Jesuits;                               Jasinski; Rev. Joseph Persich, S.J.; Rev.
      Rev. Ronald Silverio; Rev.                                David Bialakowski; Rev. Frederick
      Basil Ormsby, S.J.; Rev.                                  Fingerle; Monsignor Michael Harrington;
      Florian Jasinski; Rev. Joseph                             Monsignor William Stanton; Rev.
      Persich, S.J.; Rev. David                                 Theodore Podson; Rev. Nelson Kinmartin;
                      Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 23 of 69 PageID #: 556



                             Underlying Plaintiff(s)
Non-Debtor Defendants(s) 1 (last, first)               Case Caption                                   Case Number   Court or Agency
Bialakowski; Rev. Frederick                            Rev. Gerald Jasinski; Rev. Ronald Sajdak;
Fingerle; Monsignor                                    Rev. Donald W. Becker; Rev. Norbert
Michael Harrington;                                    Orsolits; Rev. William White; Rev. John P.
Monsignor William Stanton;                             Hajduk; St. Bridgets R.C. Church; All
Rev. Theodore Podson; Rev.                             Saints R.C. Church; The Blessed Trinity
Nelson Kinmartin; Rev.                                 R.C. Church; Holy Family R.C. Church;
Gerald Jasinski; Rev. Ronald                           St. Teresas R.C. Church; St. Josephats
Sajdak; Rev. Donald W.                                 R.C. Church; St. John Gualberts R.C.
Becker; Rev. Norbert                                   Church; St. John Vianney R.C. Church; St.
Orsolits; Rev. William                                 Pauls R.C. Church; Immaculate
White; Rev. John P. Hajduk;                            Conception R.C. Church; Canisius High
St. Bridgets R.C. Church;                              School of Buffalo; Calasanctius School of
All Saints R.C. Church; The                            Buffalo; Bishop Turner High School;
Blessed Trinity R.C. Church;                           Christ the King; Seminary; Queen of Peave
Holy Family R.C. Church;                               R.C. Church; Priest-Doe(s); Attorney(s)
St. Teresas R.C. Church; St.                           ABC and Accountant(s) XYZ; The Fidelis
Josephats R.C. Church; St.                             Care as a Trademark for the Centene
John Gualberts R.C. Church;                            Corporation; Catholic Health of WNY and
St. John Vianney R.C.                                  its subsidiaries; Catholic Cemeteries of the
Church; St. Pauls R.C.                                 Roman Catholic Diocese of Buffalo, Inc.;
Church; Immaculate                                     Christ the King Seminary Fund, Inc.; John
Conception R.C. Church;                                Gruber, individually; and The Boy Scouts
Canisius High School of                                of America and the Greater Niagara
Buffalo; Calasanctius School                           Frontier Council #380 of the Boy Scouts of
of Buffalo; Bishop Turner                              America
High School; Christ the
King; Seminary; Queen of
Peave R.C. Church; Priest-
Doe(s); Attorney(s) ABC
and Accountant(s) XYZ; The
Fidelis Care as a Trademark
for the Centene Corporation;
Catholic Health of WNY and
its subsidiaries; Catholic
                               Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 24 of 69 PageID #: 557



                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1      (last, first)             Case Caption                          Case Number     Court or Agency
      Cemeteries of the Roman
      Catholic Diocese of Buffalo,
      Inc.; Christ the King
      Seminary Fund, Inc.; John
      Gruber, individually
119   Greater Niagara Frontier        LG 37 Doe                 LG 37 DOE v. DOUGLAS NAIL,            1:20-cv-00217   United States District
      Council, Inc., Boy Scouts of                              GREATER NIAGARA FRONTIER                              Court for the Western
      America; Douglas Nail                                     COUNCIL, INC., BOY SCOUTS OF                          District of New York
                                                                AMERICA, and BOY SCOUTS OF
                                                                AMERICA
120   Boy Scouts of America,          PB-9 Doe                  PB-9 Doe v. BOY SCOUTS OF             1:20-cv-00221   United States District
      Iroquois Trail Council, Inc.;                             AMERICA, IROQUOIS TRAIL                               Court for the Western
      Boy Scouts of America,                                    COUNCIL, INC., BOY SCOUTS OF                          District of New York
      Greater Niagara Frontier                                  AMERICA, GREATER NIAGARA
      Council, Inc.; Alleghany                                  FRONTIER COUNCIL, INC., BOY
      Highlands Council, Inc.                                   SCOUTS OF AMERICA, and
                                                                ALLEGHANY HIGHLANDS COUNCIL,
                                                                INC.
121   Theodore Roosevelt Council, [Redacted]                    [Redacted] v. NATIONAL BOY SCOUTS     2:20-cv-954     United States District
      Inc., Boy Scouts of America                               OF AMERICA FOUNDATION a/k/a THE                       Court for the Eastern
      f/k/a Nassau County Council                               BOY SCOUTS OF AMERICA, a foreign                      District of New York
      Boy Scouts of America, Inc.                               not-for-profit corporation and
                                                                THEODORE ROOSEVELT COUNCIL,
                                                                INC., BOY SCOUTS OF AMERICA f/k/a
                                                                NASSAU COUNTY COUNCIL BOY
                                                                SCOUTS OF AMERICA, INC., a
                                                                domestic not-for-profit corporation
122   N/A                             Anonymous                 ANONYMOUS v. BOY SCOUTS OF            2:20-cv-995     United States District
                                                                AMERICA                                               Court for the Eastern
                                                                                                                      District of New York
123   Theodore Roosevelt Council, [Redacted]                    [Redacted] v. NATIONAL BOY SCOUTS     2:20-cv-933     United States District
      Inc., Boy Scouts of America                               OF AMERICA FOUNDATION a/k/a THE                       Court for the Eastern
      f/k/a Nassau County Council                               BOY SCOUTS OF AMERICA;                                District of New York
      of Boy Scouts of America,                                 THEODORE ROOSEVELT COUNCIL,
                            Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 25 of 69 PageID #: 558



                                   Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1   (last, first)             Case Caption                          Case Number             Court or Agency
      Inc.; House of Hope                                    INC., BOY SCOUTS OF AMERICA f/k/a
      Presbyterian Church; Does                              NASSAU COUNTY COUNCIL OF BOY
      1-5 whose identities are                               SCOUTS OF AMERICA,
      unknown to Plaintiff                                   INCORPORATED; HOUSE OF HOPE
                                                             PRESBYTERIAN CHURCH; and DOES
                                                             1-5 whose identities are unknown to
                                                             Plaintiff
124   Theodore Roosevelt Council, [Redacted]                 [Redacted] v. BOY SCOUTS OF           2:20-cv-950             United States District
      Boy Scouts of America                                  AMERICA, and THEODORE                                         Court for the Eastern
                                                             ROOSEVELT COUNCIL, BOY SCOUTS                                 District of New York
                                                             OF AMERICA
125   Theodore Roosevelt Council, [Redacted]                 [Redacted] v. BOY SCOUTS OF           2:20-cv-949             United States District
      Boy Scouts of America                                  AMERICA, and THEODORE                                         Court for the Eastern
                                                             ROOSEVELT COUNCIL, BOY SCOUTS                                 District of New York
                                                             OF AMERICA
126   Twin Rivers Council          [Redacted]                [Redacted] v. BOY SCOUTS OF           1:20-cv-167             United States District
                                                             AMERICA and TWIN RIVERS                                       Court for the
                                                             COUNCIL                                                       Northern District of
                                                                                                                           New York
127   Boy Scouts of America Twin   [Redacted]                [Redacted] v. BOY SCOUTS OF                                   United States District
      Rivers Council; Vincent                                AMERICA (BSA), BOY SCOUTS OF                                  Court for the
      Siecinski                                              AMERICA TWIN RIVERS COUNCIL,                                  Northern District of
                                                             VINCENT SIECINSKI                                             New York
128   Twin Rivers Council, Boy     [Redacted]                [Redacted] v. BOY SCOUTS OF           3:20-cv-208             United States District
      Scouts of America                                      AMERICA, and TWIN RIVERS                                      Court for the
                                                             COUNCIL, BOY SCOUTS OF                                        Northern District of
                                                             AMERICA                                                       New York
129   Twin Rivers Council, Boy     [Redacted]                [Redacted] v. BOY SCOUTS OF                                   United States District
      Scouts of America                                      AMERICA, and TWIN RIVERS                                      Court for the
                                                             COUNCIL, BOY SCOUTS OF                                        Northern District of
                                                             AMERICA                                                       New York
130   Twin Rivers Council, Boy     [Redacted]                [Redacted] v. BOY SCOUTS OF           1:20-cv-00175-GTS-TWD   United States District
      Scouts of America                                      AMERICA, and TWIN RIVERS                                      Court for the
                             Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 26 of 69 PageID #: 559



                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1     (last, first)             Case Caption                        Case Number    Court or Agency
                                                               COUNCIL, BOY SCOUTS OF                             Northern District of
                                                               AMERICA                                            New York
131   Greater New York Councils,     [Redacted]                [Redacted] v. NATIONAL BOY SCOUTS   1:20-cv-1597   United States District
      Inc., Boy Scouts of America;                             OF AMERICA FOUNDATION a/k/a THE                    Court for the
      Manhattan Council, Boy                                   BOY SCOUTS OF AMERICA,                             Southern District of
      Scouts of America;                                       GREATER NEW YORK COUNCILS,                         New York
      Archdiocese of New York;                                 INC., BOY SCOUTS OF AMERICA,
      Our Lady of Lourdes                                      MANHATTAN COUNCIL, BOY
      Catholic School                                          SCOUTS OF AMERICA,
                                                               ARCHDIOCESE OF NEW YORK and
                                                               OUR LADY OF LOURDES CATHOLIC
                                                               SCHOOL
132   Greater New York Councils,     [Redacted]                [Redacted] v. BOY SCOUTS OF                        Supreme Court of the
      Boy Scouts of America                                    AMERICA, and GREATER NEW YORK                      State of New York,
                                                               COUNCILS, BOY SCOUTS OF                            County of New York
                                                               AMERICA
133   Greater New York Council       John Doe                  JOHN DOE v. GREATER NEW YORK        1:20-cv-1403   United States District
      of the Boy Scouts of                                     COUNCIL OF THE BOY SCOUTS OF                       Court for the
      America; Ten Miles River                                 AMERICA, TEN MILES RIVER SCOUT                     Southern District of
      Scout Camp; Camp                                         CAMP, CAMP AQUEHONGA and                           New York
      Aquehonga                                                BRUCE DeSANDRE
134   Greater New York Council       John Doe                  JOHN DOE v. GREATER NEW YORK        1:20-cv-1526   United States District
      of the Boy Scouts of                                     COUNCIL OF THE BOY SCOUTS OF                       Court for the
      America; Big Cross                                       AMERICA and BIG CROSS                              Southern District of
      Elementary School                                        ELEMENTARY SCHOOL                                  New York
135   Greater New York Council       John Doe                  JOHN DOE v. GREATER NEW YORK        1:20-cv-1438   United States District
      of the Boy Scouts of                                     COUNCIL OF THE BOY SCOUTS OF                       Court for the
      America; Ten Mile River                                  AMERICA, TEN MILE RIVER SCOUT                      Southern District of
      Scout Camp; Gary                                         CAMP and GARY ACKERMAN                             New York
      Ackerman
136   Greater New York Councils,     [Redacted]                [Redacted] v. NATIONAL BOY SCOUTS   1:20-cv-1491   United States District
      Boy Scouts of America d/b/a                              OF AMERICA FOUNDATION a/k/a THE                    Court for the
      Queens Council; Greater                                  BOY SCOUTS OF AMERICA;                             Southern District of
      New York Councils, Boy                                   GREATER NEW YORK COUNCILS,                         New York
                             Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 27 of 69 PageID #: 560



                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1     (last, first)             Case Caption                               Case Number    Court or Agency
      Scouts of America; St.                                   BOY SCOUTS OF AMERICA d/b/a
      Nicholas of Tolentine;                                   QUEENS COUNCIL, GREATER NEW
      University Heights                                       YORK COUNCILS, BOY SCOUTS OF
      Presbyterian Church; Does                                AMERICA; ST. NICHOLAS OF
      1-5 whose identities are                                 TOLENTINE; UNIVERSITY HEIGHTS
      unknown to Plaintiff                                     PRESBYTERIAN CHURCH; and DOES
                                                               1-5 whose identities are unknown to
                                                               Plaintiff
137   Greater New York Councils,     ARK85 Doe                 ARK85 Doe v. NATIONAL BOY                  1:20-cv-1455   United States District
      Boy Scouts of America a/b/a                              SCOUTS OF AMERICA FOUNDATION                              Court for the
      Staten Island Council Boy                                a/k/a THE BOY SCOUTS OF AMERICA;                          Southern District of
      Scouts of America, Inc.; St.                             GREATER NEW YORK COUNCILS,                                New York
      Teresa Parish a/k/a Church                               BOY SCOUTS OF AMERICA d/b/a
      of St. Teresa of the Infant                              STATEN ISLAND COUNCIL BOY
      Jesus; Does 1-5 whose                                    SCOUTS OF AMERICA, INC.; ST.
      identities are unknown to                                TERESA PARISH a/k/a CHURCH OF ST.
      Plaintiff                                                TERESA OF THE INFANT JESUS; and
                                                               DOES 1-5 whose identities are unknown to
                                                               Plaintiff
138   Greater New York Councils,     ARK99 Doe                 ARK99 DOE v. NATIONAL BOY                  1:20-cv-1461   United States District
      Boy Scouts of America; St.                               SCOUTS OF AMERICA FOUNDATION                              Court for the
      Pius V; Does 1-5 whose                                   a/k/a THE BOY SCOUTS OF AMERICA;                          Southern District of
      identities are unknown to                                GREATER NEW YORK COUNCILS,                                New York
      Plaintiff                                                BOY SCOUTS OF AMERICA; ST. PIUS
                                                               V; and DOES 1-5 whose identities are
                                                               unknown to Plaintiff
139   Greater New York Councils,     ARK100 DOE                ARK100 DOE v. NATIONAL BOY                 1:20-cv-1473   United States District
      Boy Scouts of America                                    SCOUTS OF AMERICA FOUNDATION                              Court for the
      a/b/a/ Manhattan Council;                                a/k/a THE BOY SCOUTS OF AMERICA;                          Southern District of
      Greater New York Councils,                               GREATER NEW YORK COUNCILS,                                New York
      Boy Scouts of America;                                   BOY SCOUTS OF AMERICA d/b/a
      Does 1-5 whose identities                                MANHATTAN COUNCIL, GREATER
      are unknown to Plaintiff                                 NEW YORK COUNCILS, BOY SCOUTS
                             Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 28 of 69 PageID #: 561



                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1    (last, first)             Case Caption                            Case Number    Court or Agency
                                                              OF AMERICA; and DOES 1-5 whose
                                                              identities are unknown to Plaintiff
140   Greater New York Councils,    ARK102 Doe                ARK102 DOE v. NATIONAL BOY              1:20-cv-1474   United States District
      Boy Scouts of America a/b/a                             SCOUTS OF AMERICA FOUNDATION                           Court for the
      Manhattan Council; Greater                              a/k/a THE BOY SCOUTS OF AMERICA;                       Southern District of
      New York Councils, Boy                                  GREATER NEW YORK COUNCILS,                             New York
      Scouts of America; Big                                  BOY SCOUTS OF AMERICA d/b/a
      Apple District; Greater New                             MANHATTAN COUNCIL, GREATER
      York Councils, Boy Scouts                               NEW YORK COUNCILS, BOY SCOUTS
      of America; Does 1-5 whose                              OF AMERICA; BIG APPLE DISTRICT,
      identities are unknown to                               GREATER NEW YORK COUNCILS,
      Plaintiff                                               BOY SCOUTS OF AMERICA; and DOES
                                                              1-5 whose identities are unknown to
                                                              Plaintiff
141   Greater New York Councils,    ARK103 Doe                ARK103 DOE v. NATIONAL BOY              1:20-cv-1475   United States District
      Boy Scouts of America a/b/a                             SCOUTS OF AMERICA FOUNDATION                           Court for the
      Brooklyn Council, Boy                                   a/k/a THE BOY SCOUTS OF AMERICA;                       Southern District of
      Scouts of America; Holy                                 GREATER NEW YORK COUNCILS,                             New York
      Family Church; Does 1-5                                 BOY SCOUTS OF AMERICA d/b/a
      whose identities are                                    BROOKLYN COUNCIL, BOY SCOUTS
      unknown to Plaintiff                                    OF AMERICA; HOLY FAMILY
                                                              CHURCH; and DOES 1-5 whose identities
                                                              are unknown to Plaintiff
142   Greater New York Councils,    ARK104 Doe                ARK104 DOE v. NATIONAL BOY              1:20-cv-1476   United States District
      Boy Scouts of America a/k/a                             SCOUTS OF AMERICA FOUNDATION                           Court for the
      Greater New York City                                   a/k/a THE BOY SCOUTS OF AMERICA;                       Southern District of
      Councils; Bronx Council                                 GREATER NEW YORK COUNCILS,                             New York
      a/k/a and d/b/a Bronx                                   BOY SCOUTS OF AMERICA a/k/a
      Council, Boy Scouts of                                  GREATER NEW YORK CITY
      America; Ten Mile River                                 COUNCILS, BRONX COUNCIL a/k/a
      Scout Camps, Boy Scouts of                              and d/b/a BRONX COUNCIL, BOY
      America a/k/a Ten Mile                                  SCOUTS OF AMERICA; TEN MILE
      River Scout Camps; Alpine                               RIVER SCOUT CAMPS, BOY SCOUTS
      Scout Camp a/k/a Alpine                                 OF AMERICA a/k/a TEN MILE RIVER
                            Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 29 of 69 PageID #: 562



                                   Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1   (last, first)             Case Caption                          Case Number    Court or Agency
      Scout Camp, Boy Scouts of                              SCOUT CAMPS; ALPINE SCOUT
      America; Patrick A.                                    CAMP a/k/a ALPINE SCOUT CAMP,
      Mancuso; Does 1-5 whose                                BOY SCOUTS OF AMERICA; PATRICK
      identities are unknown to                              A. MANCUSO; and DOES 1-5 whose
      Plaintiff                                              identities are unknown to Plaintiff
143   Greater New York Councils    [Redacted]                [Redacted] v. BOY SCOUTS OF           1:20-cv-1492   United States District
                                                             AMERICA and GREATER NEW YORK                         Court for the
                                                             COUNCILS                                             Southern District of
                                                                                                                  New York
144   Greater New York Councils,   [Redacted]                [Redacted] v. BOY SCOUTS OF           1:20-cv-1494   United States District
      Boy Scouts of America;                                 AMERICA, GREATER NEW YORK                            Court for the
      Manhattan Council, Boy                                 COUNCILS, BOY SOUTS OF                               Southern District of
      Scouts of America                                      AMERICA, and MANHATTAN                               New York
                                                             COUNCIL, BOY SCOUTS OF
                                                             AMERICA
145   Greater New York Councils,   [Redacted]                [Redacted] v. BOY SCOUTS OF           1:20-cv-1495   United States District
      Boy Scouts of America                                  AMERICA, and GREATER NEW YORK                        Court for the
                                                             COUNCILS, BOY SCOUTS OF                              Southern District of
                                                             AMERICA                                              New York
146   Greater New York Councils,   [Redacted]                [Redacted] v. BOY SCOUTS OF           1:20-cv-1478   United States District
      Boy Scouts of America                                  AMERICA, and GREATER NEW YORK                        Court for the
                                                             COUNCILS, BOY SCOUTS OF                              Southern District of
                                                             AMERICA                                              New York
147   Greater New York Councils,   [Redacted]                [Redacted] v. BOY SCOUTS OF           1:20-cv-1503   United States District
      Boy Scouts of America                                  AMERICA, and GREATER NEW YORK                        Court for the
                                                             COUNCILS, BOY SCOUTS OF                              Southern District of
                                                             AMERICA                                              New York
148   Greater New York Councils,   [Redacted]                [Redacted] v. BOY SCOUTS OF           1:20-cv-1506   United States District
      Boy Scouts of America                                  AMERICA, and GREATER NEW YORK                        Court for the
                                                             COUNCILS, BOY SCOUTS OF                              Southern District of
                                                             AMERICA                                              New York
149   Greater New York Councils,   [Redacted]                [Redacted] v. BOY SCOUTS OF           1:20-cv-1512   United States District
      Boy Scouts of America                                  AMERICA, and GREATER NEW YORK                        Court for the
                            Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 30 of 69 PageID #: 563



                                   Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1   (last, first)             Case Caption                    Case Number    Court or Agency
                                                             COUNCILS, BOY SCOUTS OF                        Southern District of
                                                             AMERICA                                        New York
150   Greater New York Councils,   [Redacted]                [Redacted] v. BOY SCOUTS OF     1:20-cv-1514   United States District
      Boy Scouts of America                                  AMERICA, and GREATER NEW YORK                  Court for the
                                                             COUNCILS, BOY SCOUTS OF                        Southern District of
                                                             AMERICA                                        New York
151   Greater New York Councils,   [Redacted]                [Redacted] v. BOY SCOUTS OF     1:20-cv-1517   United States District
      Boy Scouts of America                                  AMERICA, and GREATER NEW YORK                  Court for the
                                                             COUNCILS, BOY SCOUTS OF                        Southern District of
                                                             AMERICA                                        New York
152   N/A                          [Redacted]                [Redacted] v. BOY SCOUTS OF     1:20-cv-1519   United States District
                                                             AMERICA                                        Court for the
                                                                                                            Southern District of
                                                                                                            New York
153   Greater New York Councils,   [Redacted]                [Redacted] v. BOY SCOUTS OF     1:20-cv-1539   United States District
      Boy Scouts of America                                  AMERICA, and GREATER NEW YORK                  Court for the
                                                             COUNCILS, BOY SCOUTS OF                        Southern District of
                                                             AMERICA                                        New York
154   Roman Catholic               [Redacted]                [Redacted] v. ROMAN CATHOLIC    1:20-cv-1531   United States District
      Archdiocese of New York;                               ARCHDIOCESE OF NEW YORK,                       Court for the
      Archdiocese of New York;                               ARCHDIOCESE OF NEW YORK,                       Southern District of
      Regis High School; USA                                 REGIS HIGH SCHOOL, USA                         New York
      Northeast Province of the                              NORTHEAST PROVINCE OF THE
      Society of Jesus; The Boy                              SOCIETY OF JESUS, THE BOY
      Scouts of America Greater                              SCOUTS OF AMERICA, THE BOY
      New York Councils;                                     SCOUTS OF AMERICA GREATER
      Brooklyn Council; Ten Mile                             NEW YORK COUNCILS, BROOKLYN
      River Scout Camp                                       COUNCIL AND TEN MILE RIVER
                                                             SCOUT CAMP
155   Greater New York Councils,   [Redacted]                [Redacted] v. BOY SCOUTS OF     1:20-cv-1538   United States District
      Boy Scouts of America                                  AMERICA, and GREATER NEW YORK                  Court for the
                                                             COUNCILS, BOY SCOUTS OF                        Southern District of
                                                             AMERICA                                        New York
                              Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 31 of 69 PageID #: 564



                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1     (last, first)             Case Caption                                Case Number     Court or Agency
156   Greater New York Councils,     [Redacted]                [Redacted] v. NATIONAL BOY SCOUTS           1:20-cv-1541    United States District
      Boy Scouts of America; Ten                               OF AMERICA FOUNDATION a/k/a THE                             Court for the
      Mile River Scout Camps                                   BOY SCOUTS OF AMERICA;                                      Southern District of
      a/k/a Ten Mile River Scout                               GREATER NEW YORK COUNCILS,                                  New York
      Camps, Boy Scouts of                                     BOY SCOUTS OF AMERICA; TEN
      America; Does 1-5 whose                                  MILE RIVER SCOUT CAMPS a/k/a TEN
      identifies are unknown to                                MILE RIVER SCOUT CAMPS, BOY
      Plaintiff                                                SCOUTS OF AMERICA; and DOES 1-5
                                                               whose identifies are unknown to Plaintiff
157   The Diocese of Rochester       [Redacted]                [Redacted] v. THE DIOCESE OF                1:20-cv-00219   United States District
      (a/k/a “Roman Catholic                                   ROCHESTER (a/k/a "Roman Catholic                            Court for the Western
      Diocese of Rochester”);                                  Diocese of Rochester"), a religious                         District of New York
      Roman Catholic Parish of St.                             corporation; ROMAN CATHOLIC
      Frances Xavier Cabrini,                                  PARISH OF ST. FRANCES XAVIER
      Rochester NY (formerly                                   CABRINI, ROCHESTER NY (formerly
      “Church of the Annunciation                              "Church of the Annunciation of Rochester,
      of Rochester, New York”);                                New York"), a religious corporation, THE
      The Seneca Waterways                                     NATIONAL BOY SCOUTS OF
      Council, Inc., Boy Scouts of                             AMERICA FOUNDATION d/b/a THE
      America                                                  BOY SCOUTS OF AMERICA; and THE
                                                               SENECA WATERWAYS COUNCIL,
                                                               INC., BOY SCOUTS OF AMERICA
158   Seneca Waterways Council,      [Redacted]                [Redacted] v. BOY SCOUTS OF                 6:20-cv-06104   United States District
      Boy Scouts of America                                    AMERICA, and SENECA                                         Court for the Western
                                                               WATERWAYS COUNCIL, BOY                                      District of New York
                                                               SCOUTS OF AMERICA
159   Seneca Waterways Council,      [Redacted]                [Redacted] v. BOY SCOUTS OF                 1:20-cv-00213   United States District
      Boy Scouts of America                                    AMERICA, and SENECA                                         Court for the Western
                                                               WATERWAYS COUNCIL, BOY                                      District of New York
                                                               SCOUTS OF AMERICA
160   Longhouse Council, Inc.,       [Redacted]                [Redacted] v. THE BOY SCOUTS OF             5:20-cv-186     United States District
      Boy Scouts of America;                                   AMERICA; LONGHOUSE COUNCIL,                                 Court for the
      Weedsport Central School                                 INC., BOY SCOUTS OF AMERICA;                                Northern District of
      District; Weedsport Central                              WEEDSPORT CENTRAL SCHOOL                                    New York
                                Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 32 of 69 PageID #: 565



                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1      (last, first)             Case Caption                          Case Number             Court or Agency
      School District Board of                                  DISTRICT; WEEDSPORT CENTRAL
      Education; Does 1-5 whose                                 SCHOOL DISTRICT BOARD OF
      identifies are unknown to                                 EDUCATION; and DOES 1-5 whose
      Plaintiff                                                 identifies are unknown to Plaintiff
161   Twin Rivers Council, Inc.,      [Redacted]                [Redacted] v. BOY SCOUTS OF                                   United States District
      Boy Scouts of America;                                    AMERICA; TWIN RIVERS COUNCIL,                                 Court for the
      Governor Clinton Council,                                 INC., BOY SCOUTS OF AMERICA; and                              Northern District of
      Inc., Boy Scouts of America                               GOVERNOR CLINTON COUNCIL,                                     New York
                                                                INC., BOY SCOUTS OF AMERICA
162   Twin Rivers Council, Inc.,      John Doe                  JOHN DOE v. BOY SCOUTS OF                                     United States District
      Boy Scouts of America;                                    AMERICA, TWIN RIVERS COUNCIL,                                 Court for the
      Glens Falls City School                                   INC., BOY SCOUTS OF AMERICA, and                              Northern District of
      District                                                  GLENS FALLS CITY SCHOOL                                       New York
                                                                DISTRICT
163   Leatherstocking Council         [Redacted]                [Redacted] v. BOY SCOUTS OF           6:20-cv-182             United States District
                                                                AMERICA and LEATHERSTOCKING                                   Court for the
                                                                COUNCIL                                                       Northern District of
                                                                                                                              New York
164   Baden-Powell Council, Boy       [Redacted]                [Redacted] v. BOY SCOUTS OF                                   United States District
      Scouts of America                                         AMERICA, and BADEN-POWELL                                     Court for the
                                                                COUNCIL, BOY SCOUTS OF                                        Northern District of
                                                                AMERICA                                                       New York
165   Leatherstocking Council,        [Redacted]                [Redacted] v. BOY SCOUTS OF           6:20-cv-00169-GTS-TWD   United States District
      Boy Scouts of America                                     AMERICA, and LEATHERSTOCKING                                  Court for the
                                                                COUNCIL, BOY SCOUTS OF                                        Northern District of
                                                                AMERICA                                                       New York
166   The Roman Catholic              [Redacted]                [Redacted] v. THE ROMAN CATHOLIC                              United States District
      Diocese of Syracuse, NY; St.                              DIOCESE OF SYRACUSE, NY; ST.                                  Court for the
      Catherine’s Roman Catholic                                CATHERINE'S ROMAN CATHOLIC                                    Northern District of
      Church; St. Catherine’s                                   CHURCH; ST. CATHERINE'S ROMAN                                 New York
      Roman Catholic Church                                     CATHOLIC CHURCH SCHOOL; ST.
      School; St. Francis of Assisi                             FRANCIS OF ASSISI ROMAN
      Roman Catholic Church;                                    CATHOLIC CHURCH;
      Susquenango Council, Boy                                  SUSQUENANGO COUNCIL, BOY
                              Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 33 of 69 PageID #: 566



                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1    (last, first)             Case Caption                                Case Number       Court or Agency
      Scouts of America, Inc.;                                SCOUTS OF AMERICA, INC; and
      Baden-Powell Council, Inc.,                             BADEN-POWELL COUNCIL, INC.,
      Boy Scouts of America                                   BOY SCOUTS OF AMERICA
167   Susquenango Council, Boy      SHC-MG-4 Doe              SHC-MG-4 DOE v. DAVID A. DECLUE,            3:20-cv-192       United States District
      Scouts of America, Inc.;                                a/k/a DAVID DECLUE;                                           Court for the
      Baden-Powell Council, Inc.,                             SUSQUENANGO COUNCIL, BOY                                      Northern District of
      Boy Scouts of America;                                  SCOUTS OF AMERICA, INC.; BADEN-                               New York
      David A. Declue, a/k/a                                  POWELL COUNCIL, INC., BOY
      David Declue                                            SCOUTS OF AMERICA; AND BOY
                                                              SCOUTS OF AMERICA, a/k/a
                                                              NATIONAL BOY SCOUTS OF
                                                              AMERICA FOUNDATION, a/k/a BOY
                                                              SCOUTS OF AMERICA, CORP.
168   Allegheny Highlands           [Redacted]                [Redacted] v. Allegheny Highlands           1:20-cv-00215     United States District
      Council, Inc.; Donald C.                                Council, Inc., Donald C. Shriver, and Boy                     Court for the Western
      Shriver                                                 Scouts of America, Inc.                                       District of New York
169   Leatherstocking Council of    [Redacted]                [Redacted] v. BOY SCOUTS OF                 EFCA2020-000266   Supreme Court of the
      the Boy Scouts of America;                              AMERICA, LEATHERSTOCKING                                      State of New York,
      Mohawk District of the                                  COUNCIL OF THE BOY SCOUTS OF                                  County of Oneida
      Northern New York Annual                                AMERICA, and MOHAWK DISTRICT
      Conference of the Methodist                             OF THE NORTHERN NEW YORK
      Episcopal Church of New                                 ANNUAL CONFERENCE OF THE
      York                                                    METHODIST EPISCOPAL CHURCH OF
                                                              NEW YORK
170   Oregon Trail Council, Inc.,   [Redacted]                [Redacted] v. THE BOY SCOUTS OF                               United States
      Boy Scouts of America;                                  AMERICA, a congressionally chartered                          Bankruptcy Court for
      Learning for Life                                       corporation; OREGON TRAIL                                     the District of Oregon
                                                              COUNCIL, INC., BOY SCOUTS OF
                                                              AMERICA, an Oregon non-profit
                                                              corporation; and LEARNING FOR LIFE,
                                                              a District of Columbia non-profit
                                                              corporation
                             Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 34 of 69 PageID #: 567



                                   Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1   (last, first)             Case Caption                                Case Number    Court or Agency
171   Cascade Pacific Council,     [Redacted]                [Redacted] v. THE BOY SCOUTS OF             20-03014-tmb   United States
      Boy Scouts of America                                  AMERICA, a congressionally chartered                       Bankruptcy Court for
                                                             corporation authorized to do business in                   the District of Oregon
                                                             Oregon; and CASCADE PACIFIC
                                                             COUNCIL, BOY SCOUTS OF
                                                             AMERICA, an Oregon nonprofit
                                                             corporation
172   Cascade Pacific Council,     [Redacted]                [Redacted] v. THE BOY SCOUTS OF                            United States
      Boy Scouts of America                                  AMERICA, a congressionally chartered                       Bankruptcy Court for
                                                             corporation authorized to do business in                   the District of Oregon
                                                             Oregon; and CASCADE PACIFIC
                                                             COUNCIL, BOY SCOUTS OF
                                                             AMERICA, an Oregon nonprofit
                                                             corporation
173   Cascade Pacific Council,     Mark Doe                  MARK DOE, an individual proceeding          20-03022       United States
      Boy Scouts of America                                  under a fictitious name v. THE BOY                         Bankruptcy Court for
                                                             SCOUTS OF AMERICA, a                                       the District of Oregon
                                                             congressionally chartered corporation
                                                             authorized to do business in Oregon; and
                                                             CASCADE PACIFIC COUNCIL, BOY
                                                             SCOUTS OF AMERICA, an Oregon
                                                             nonprofit corporation
174   Cascade Pacific Council,     Julie Doe, an adult       JULIE DOE, an adult proceeding under a      20-03019-tmb   United States
      Boy Scouts of America        proceeding under a        pseudonym, as Guardian Ad Litem for                        Bankruptcy Court for
                                   pseudonym, as             TRAVIS DOE, a minor proceeding under a                     the District of Oregon
                                   Guardian Ad Litem for     pseudonym v. BOY SCOUTS OF
                                   Travis Doe, a minor       AMERICA, a Congressionally Chartered
                                   proceeding under a        Corporation, authorized to do business in
                                   pseudonym                 Oregon; and CASCADE PACIFIC
                                                             COUNCIL, BOY SCOUTS OF
                                                             AMERICA, an Oregon Non-Profit
                                                             Corporation
                             Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 35 of 69 PageID #: 568



                                   Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1   (last, first)             Case Caption                                Case Number    Court or Agency
175   Cascade Pacific Council,     [Redacted]                [Redacted] v. THE BOY SCOUTS OF             20-03013       United States
      Boy Scouts of America                                  AMERICA, a congressionally chartered                       Bankruptcy Court for
                                                             corporation authorized to do business in                   the District of Oregon
                                                             Oregon; and CASCADE PACIFIC
                                                             COUNCIL, BOY SCOUTS OF
                                                             AMERICA, an Oregon nonprofit
                                                             corporation
176   Cascade Pacific Council,     [Redacted]                [Redacted] v. BOY SCOUTS OF                 20-03020-tmb   United States
      Boy Scouts of America                                  AMERICA, a Congressionally Chartered                       Bankruptcy Court for
                                                             Corporation, authorized to do business in                  the District of Oregon
                                                             Oregon; and CASCADE PACIFIC
                                                             COUNCIL, BOY SCOUTS OF
                                                             AMERICA, an Oregon Non-Profit
                                                             Corporation
177   Cascade Pacific Council,     Andrew Doe, an adult      ANDREW DOE, an adult proceeding             20-03023       United States
      Boy Scouts of America        proceeding under a        under a pseudonym, as Guardian Ad Litem                    Bankruptcy Court for
                                   pseudonym, as             for BRIAN DOE and CARL DOE, minors                         the District of Oregon
                                   Guardian Ad Litem for     proceeding under pseudonyms v. BOY
                                   Brian Doe and Carl        SCOUTS OF AMERICA, a
                                   Doe, minors proceeding    Congressionally Chartered Corporation,
                                   under pseudonyms          authorized to do business in Oregon; and
                                                             CASCADE PACIFIC COUNCIL, BOY
                                                             SCOUTS OF AMERICA, an Oregon Non-
                                                             Profit Corporation
178   Oregon Trail Council, Boy    Franklin Doe              FRANKLIN DOE, proceeding under a            20-03021       United States
      Scouts of America                                      pseudonym v. BOY SCOUTS OF                                 Bankruptcy Court for
                                                             AMERICA, a Congressionally Chartered                       the District of Oregon
                                                             Corporation, authorized to do business in
                                                             Oregon; and OREGON TRAIL
                                                             COUNCIL, BOY SCOUTS OF
                                                             AMERICA, an Oregon Non-Profit
                                                             Corporation
                              Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 36 of 69 PageID #: 569



                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1      (last, first)             Case Caption                                   Case Number     Court or Agency
179   Penn Mountains Council,         [Redacted]                [Redacted] v. BOY SCOUTS OF                    2:20-cv-904     United States District
      Boy Scouts of America; Paul                               AMERICA and PENN MOUNTAINS                                     Court for the Eastern
      Antosh                                                    COUNCIL, BOY SCOUTS OF                                         District of
                                                                AMERICA and PAUL ANTOSH                                        Pennsylvania
180   Cradle of Liberty Council,      [Redacted]                [Redacted] v. BOY SCOUTS OF                    20-20902        United States District
      Inc., Boy Scouts of America;                              AMERICA, CRADLE OF LIBERTY                                     Court for the Eastern
      Michael Forbes; William                                   COUNCIL, INC., BOY SCOUTS OF                                   District of
      Thomas Forbes                                             AMERICA, MICHAEL FORBES, and                                   Pennsylvania
                                                                WILLIAM THOMAS FORBES
181   Hawk Mountain Council,          [Redacted]                [Redacted] v. BOY SCOUTS OF                    5:20-cv-903     United States District
      Inc., Boy Scouts of America                               AMERICA; HAWK MOUNTAIN                                         Court for the Eastern
      d/b/a Pack 0315;                                          COUNCIL, INC., BOY SCOUTS OF                                   District of
      Reformation Lutheran                                      AMERICA d/b/a PACK 0315;                                       Pennsylvania
      Church; C.P.                                              REFORMATION LUTHERAN
                                                                CHURCH; and C.P.
182   Corporation of the President    John Doe C.J.             JOHN DOE C.J. v. CORPORATION OF                190700977       Second District
      of the Church of Jesus Christ                             THE PRESIDENT OF THE CHURCH of                                 Court, Davis County
      of Latter-Day Saints; Great                               JESUS CHRIST OF LATTER-DAY
      Salt Lake Council, BSA;                                   SAINTS; BOY SCOUTS OF AMERICA,
      Thomas M. Thackeray                                       a federally-chartered nonprofit corporation;
                                                                GREAT SALT LAKE COUNCIL, BSA, a
                                                                Utah nonprofit corporation; THOMAS M.
                                                                THACKERAY, an individual
183   Heart of Virginia Council,      [Redacted]                [Redacted] v. Heart of Virginia Council,       3:20-cv-00108   United States District
      Inc., Boy Scouts of America                               Inc., Boy Scouts of America and Boy                            Court for the Eastern
                                                                Scouts of America                                              District of Virginia,
                                                                                                                               Richmond Division
184   Blue Ridge Mountains            [Redacted]                [Redacted] v. SAMUEL ROCHE,                    3:20-cv-00111   United States District
      Council, Inc., Boy Scouts of                              MADISON OSBORNE, THOMAS                                        Court for the Eastern
      America; First Baptist                                    SCOTT, BLUE RIDGE MOUNTAINS                                    District of Virginia,
      Church of Danville d/b/a                                  COUNCIL, INCORPORATED, BOY                                     Richmond Division
      Boy Scouts Troop 354;                                     SCOUTS OF AMERICA, and FIRST
      Samuel Roche; Madison                                     BAPTIST CHURCH OF DANVILLE
      Osborne; Thomas Scott                                     d/b/a BOY SCOUT TROOP 354
                                Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 37 of 69 PageID #: 570



                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1     (last, first)             Case Caption                               Case Number     Court or Agency
185   Evergreen Area Council,        [Redacted]                [Redacted] v. BOY SCOUTS OF                2:20-cv-00249   United States District
      Boy Scouts of America,                                   AMERICA, a congressionally chartered                       Court for the Western
      n/k/a Mount Baker Council,                               corporation authorized to do business in                   District of
      Boy Scouts of America                                    the State of Washington; EVERGREEN                         Washington at Seattle
                                                               AREA COUNCIL, BOY SCOUTS OF
                                                               AMERICA, n/k/a MOUNT BAKER
                                                               COUNCIL, BOY SCOUTS OF
                                                               AMERICA
186   Chief Seattle Council, Boy     [Redacted]                [Redacted] v. BOY SCOUTS OF                2:20-cv-00250   United States District
      Scouts of America                                        AMERICA, a congressionally chartered                       Court for the Western
                                                               corporation authorized to do business in                   District of
                                                               the State of Washington; CHIEF                             Washington at Seattle
                                                               SEATTLE COUNCIL, BOY SCOUTS OF
                                                               AMERICA, a Washington nonprofit
                                                               corporation
187   Evergreen Area Council,        [Redacted]                [Redacted] v. BOY SCOUTS OF                2:20-cv-00251   United States District
      Boy Scouts of America,                                   AMERICA, a congressionally chartered                       Court for the Western
      n/k/a Mount Baker Council,                               corporation authorized to do business in                   District of
      Boy Scouts of America                                    the State of Washington; EVERGREEN                         Washington at Seattle
                                                               AREA COUNCIL, BOY SCOUTS OF
                                                               AMERICA, n/k/a MOUNT BAKER
                                                               COUNCIL, BOY SCOUTS OF
                                                               AMERICA, a Washington nonprofit
                                                               corporation
188   Quapaw Area Council            [Redacted]                [Redacted] v. Boy Scouts of America, and   4:19-cv-00847   United States District
      Incorporated of the Boy                                  Quapaw Area Council Incorporated of the                    Court for the Eastern
      Scouts of America                                        Boy Scouts of America                                      District of Arkansas,
                                                                                                                          Little Rock Division
189   N/A                            John Does 1-8.            JOHN DOES 1-8 v. BOY SCOUTS OF             1:20-CV-00017   United States District
                                                               AMERICA, a congressionally chartered                       Court for the District
                                                               corporation domiciled in the District of                   of Columbia
                                                               Columbia
                              Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 38 of 69 PageID #: 571



                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1      (last, first)             Case Caption                                 Case Number     Court or Agency
190   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                 1:19-cv-00010   United States District
      Aloha Counsel Chamorro                                    ARCHBISHOP OF AGANA, a                                       Court for the District
      District                                                  Corporation sole; BOY SCOUTS OF                              of Guam
                                                                AMERICA, a congressionally chartered
                                                                corporation, authorized to do business in
                                                                Guam; BOY SCOUTS OF AMERICA
                                                                ALOHA COUNSEL CHAMORRO
                                                                DISTRICT; LOUIS BROUILLARD, an
                                                                individual, DOE ENTITES 1-5; and DOE
                                                                INDIVIDUALS 6-50, inclusive
191   N/A                             [Redacted]                [Redacted] v. Roman Catholic Archbishop      1:19-cv-00083   United States District
                                                                Of Agana, A Corporation Sole; Boy Scouts                     Court for the District
                                                                Of America, A Congressionally Chartered                      of Guam
                                                                Corporation Authorized To Do Business In
                                                                Guam; Andrew Mannetta, An Individual;
                                                                Doe Entities 1-5; Doe Individuals 6-10,
                                                                Inclusive
192   Boy Scouts of America           [Redacted]                [Redacted] v. Roman Catholic Archbishop      1:19-cv-00067   United States District
      Aloha Council Chamorro                                    Of Agana, A Corporation Sole; Boy Scouts                     Court for the District
      District                                                  Of America, A Congressionally Chartered                      of Guam
                                                                Corporation Authorized To Do Business In
                                                                Guam; Boy Scouts Of America Aloha
                                                                Council Chamorro District; Doe Entities 1-
                                                                5; Doe Individuals 6-50
193   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                 1:17-cv-00088   United States District
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                       Court for the District
      District; Discalced Carmelite                             Corporation sole; BOY SCOUTS OF                              of Guam
      Nuns (O.C.D.) a.k.a. Order                                AMERICA, a congressionally chartered
      of Discalced Carmelites;                                  corporation, authorized to do business in
      Carmel of the Immaculate                                  Guam; BOY SCOUTS OF AMERICA
      Concepcion                                                ALOHA COUNCIL CHAMORRO
                                                                DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DISCALCED CARMELITE
                                                                NUNS (O.C.D.) a.k.a. ORDER OF
                              Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 39 of 69 PageID #: 572



                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1      (last, first)             Case Caption                                Case Number     Court or Agency
                                                                DISCALCED CARMELITES; CARMEL
                                                                OF THE IMMACULATE CONCEPCION;
                                                                DOE ENTITIES 1-5; and DOE-
                                                                INDIVIDUALS 6-48, inclusive
194   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00036   United States District
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                                  Corporation sole; BOY SCOUTS OF                             of Guam
                                                                AMERICA, a congressionally chartered
                                                                corporation, authorized to do business in
                                                                Guam; BOY SCOUTS OF AMERICA
                                                                ALOHA COUNCIL CHAMORRO
                                                                DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
195   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00004   United States District
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                                  Corporation sole; BOY SCOUTS OF                             of Guam
                                                                AMERICA, a congressionally chartered
                                                                corporation, authorized to do business in
                                                                Guam; BOY SCOUTS OF AMERICA
                                                                ALOHA COUNCIL CHAMORRO
                                                                DISTRICT; LOUIS BROUILLARD, and
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
196   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00042   United States District
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      Court for the District
      District; Discalced Carmelite                             Corporation sole; BOY SCOUTS OF                             of Guam
      Nuns (O.C.D.) a.k.a. Order                                AMERICA, a congressionally chartered
      of Discalced Carmelites;                                  corporation, authorized to do business in
      Carmel of the Immaculate                                  Guam; BOY SCOUTS OF AMERICA
      Concepcion                                                ALOHA COUNCIL CHAMORRO
                                                                DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DISCALCED CARMELITE
                                                                NUNS (O.C.D.) a.k.a. ORDER OF
                              Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 40 of 69 PageID #: 573



                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1    (last, first)             Case Caption                                Case Number     Court or Agency
                                                              DISCALCED CARMELITES; CARMEL
                                                              OF THE IMMACULATE CONCEPCION;
                                                              DOE ENTITIES 1-5; and DOE-
                                                              INDIVIDUALS 6-48, inclusive
197   Capuchin Franciscans;         [Redacted]                [Redacted] v. CAPUCHIN                      1:19-cv-00116   United States District
      Capuchin Franciscans,                                   FRANCISCANS; CAPUCHIN                                       Court for the District
      Province of St. Mary;                                   FRANCISCANS, PROVINCE OF ST.                                of Guam
      Capuchin Franciscans                                    MARY; CAPUCHIN FRANCISCANS
      Custody of Star of the Sea;                             CUSTODY OF STAR OF THE SEA;
      Boy Scouts of America                                   BOY SCOUTS OF AMERICA, a
      Aloha Counsel Chamorro                                  congressionally chartered corporation,
      District; Doe Entities 1-5;                             authorized to do business in Guam; BOY
      and Doe-Individuals 6-50,                               SCOUTS OF AMERICA ALOHA
      inclusive                                               COUNSEL CHAMORRO DISTRICT;
                                                              DOE ENTITIES 1-5; and DOE-
                                                              INDIVIDUALS 6-50, inclusive
198   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00022   United States District
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                                Corporation sole; BOY SCOUTS OF                             of Guam
                                                              AMERICA, a congressionally chartered
                                                              corporation, authorized to do business in
                                                              Guam; BOY SCOUTS OF AMERICA
                                                              ALOHA COUNCIL CHAMORRO
                                                              DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and DOE
                                                              INDIVIDUALS 6-50, inclusive
199   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00005   United States District
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                                Corporation sole; BOY SCOUTS OF                             of Guam
                                                              AMERICA, a congressionally chartered
                                                              corporation, authorized to do business in
                                                              Guam; BOY SCOUTS OF AMERICA
                                                              ALOHA COUNCIL CHAMORRO
                                                              DISTRICT; LOUIS BROUILLARD, an
                              Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 41 of 69 PageID #: 574



                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1      (last, first)             Case Caption                                Case Number     Court or Agency
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
200   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00024   United States District
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      Court for the District
      District; Discalced Carmelite                             Corporation sole; BOY SCOUTS OF                             of Guam
      Nuns (O.C.D.) a.k.a. Order                                AMERICA, a congressionally chartered
      of Discalced Carmelites;                                  corporation, authorized to do business in
      Carmel of the Immaculate                                  Guam; BOY SCOUTS OF AMERICA
      Conception                                                ALOHA COUNCIL CHAMORRO
                                                                DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DISCALCED CARMELITE
                                                                NUNS (O.C.D.) a.k.a. ORDER OF
                                                                DISCALCED CARMELITES; CARMEL
                                                                OF THE IMMACULATE CONCEPTION;
                                                                DOE ENTITIES 1-5; and DOE-
                                                                INDIVIDUALS 6-48, inclusive
201   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00129   United States District
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                                  Corporation sole; BOY SCOUTS OF                             of Guam
                                                                AMERICA, a congressionally chartered
                                                                corporation, authorized to do business in
                                                                Guam; BOY SCOUTS OF AMERICA
                                                                ALOHA COUNCIL CHAMORRO
                                                                DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
202   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00125   United States District
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                                  Corporation sole; BOY SCOUTS OF                             of Guam
                                                                AMERICA, a congressionally chartered
                                                                corporation, authorized to do business in
                                                                Guam; BOY SCOUTS OF AMERICA
                                                                ALOHA COUNCIL CHAMORRO
                                                                DISTRICT; LOUIS BROUILLARD, an
                              Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 42 of 69 PageID #: 575



                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1      (last, first)             Case Caption                                Case Number     Court or Agency
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
203   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00107   United States District
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                                  Corporation sole; BOY SCOUTS OF                             of Guam
                                                                AMERICA, a congressionally chartered
                                                                corporation, authorized to do business in
                                                                Guam; BOY SCOUTS OF AMERICA
                                                                ALOHA COUNCIL CHAMORRO
                                                                DISTRICT; LOUIS BROUILLARD, and
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
204   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00046   United States District
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      Court for the District
      District; Discalced Carmelite                             Corporation sole; BOY SCOUTS OF                             of Guam
      Nuns (O.C.D.) a.k.a. Order                                AMERICA, a congressionally chartered
      of Discalced Carmelites;                                  corporation, authorized to do business in
      Carmel of the Immaculate                                  Guam; BOY SCOUTS OF AMERICA
      Conception                                                ALOHA COUNCIL CHAMORRO
                                                                DISTRICT; LOUIS BROUILLARD, and
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
205   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00048   United States District
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                                  Corporation sole; BOY SCOUTS OF                             of Guam
                                                                AMERICA, a congressionally chartered
                                                                corporation, authorized to do business in
                                                                Guam; BOY SCOUTS OF AMERICA
                                                                ALOHA COUNCIL CHAMORRO
                                                                DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DISCALCED CARMELITE
                                                                NUNS (O.C.D.) a.k.a. ORDER OF
                                                                DISCALCED CARMELITES; CARMEL
                                                                OF THE IMMACULATE CONCEPCION;
                            Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 43 of 69 PageID #: 576



                                   Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1   (last, first)             Case Caption                                Case Number     Court or Agency
                                                             DOE ENTITIES 1-5; and DOE-
                                                             INDIVIDUALS 6-48, inclusive
206   Boy Scouts of America        [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00035   United States District
      Aloha Council Chamorro                                 ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                               Corporation sole; BOY SCOUTS OF                             of Guam
                                                             AMERICA, a congressionally chartered
                                                             corporation, authorized to do business in
                                                             Guam; BOY SCOUTS OF AMERICA
                                                             ALOHA COUNCIL CHAMORRO
                                                             DISTRICT; LOUIS BROUILLARD, an
                                                             individual; DOE ENTITIES 1-5; and DOE
                                                             INDIVIDUALS 6-50, inclusive
207   Boy Scouts of America        [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00006   United States District
      Aloha Council Chamorro                                 ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                               Corporation sole; BOY SCOUTS OF                             of Guam
                                                             AMERICA, a congressionally chartered
                                                             corporation, authorized to do business in
                                                             Guam; BOY SCOUTS OF AMERICA
                                                             ALOHA COUNCIL CHAMORRO
                                                             DISTRICT; LOUIS BROUILLARD, an
                                                             individual; DOE ENTITIES 1-5; and
                                                             DOE-INDIVIDUALS 6-50, inclusive
208   Boy Scouts of America        [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00020   United States District
      Aloha Council Chamorro                                 ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                               Corporation sole; BOY SCOUTS OF                             of Guam
                                                             AMERICA, a congressionally chartered
                                                             corporation, authorized to do business in
                                                             Guam; BOY SCOUTS OF AMERICA
                                                             ALOHA COUNCIL CHAMORRO
                                                             DISTRICT; TOMAS A. CAMACHO, an
                                                             individual, LOUIS BROUILLARD, an
                                                             individual; DOE ENTITIES 1-5; and
                                                             DOE-INDIVIDUALS 6-50, inclusive
                            Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 44 of 69 PageID #: 577



                                   Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1   (last, first)             Case Caption                                Case Number     Court or Agency
209   Boy Scouts of America        [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00049   United States District
      Aloha Council Chamorro                                 ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                               Corporation sole; BOY SCOUTS OF                             of Guam
                                                             AMERICA, a congressionally chartered
                                                             corporation, authorized to do business in
                                                             Guam; BOY SCOUTS OF AMERICA
                                                             ALOHA COUNCIL CHAMORRO
                                                             DISTRICT; LOUIS BROUILLARD, an
                                                             individual; DOE ENTITIES 1-5; and
                                                             DOE-INDIVIDUALS 6-50, inclusive
210   Boy Scouts of America        [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00023   United States District
      Aloha Council Chamorro                                 ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                               Corporation sole; BOY SCOUTS OF                             of Guam
                                                             AMERICA, a congressionally chartered
                                                             corporation, authorized to do business in
                                                             Guam; BOY SCOUTS OF AMERICA
                                                             ALOHA COUNCIL CHAMORRO
                                                             DISTRICT; LOUIS BROUILLARD, an
                                                             individual; DOE ENTITIES 1-5; and
                                                             DOE-INDIVIDUALS 6-50, inclusive
211   Boy Scouts of America        [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-CV-00101   United States District
      Aloha Council Chamorro                                 ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                               Corporation sole; BOY SCOUTS OF                             of Guam
                                                             AMERICA, a congressionally chartered
                                                             corporation, authorized to do business in
                                                             Guam; BOY SCOUTS OF AMERICA
                                                             ALOHA COUNCIL CHAMORRO
                                                             DISTRICT; LOUIS BROUILLARD, an
                                                             individual, DOE ENTITIES 1-5; and
                                                             DOE-INDIVIDUALS 6-50, inclusive
212   Boy Scouts of America        [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00098   United States District
      Aloha Council Chamorro                                 ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                               Corporation sole; BOY SCOUTS OF                             of Guam
                                                             AMERICA, a congressionally chartered
                            Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 45 of 69 PageID #: 578



                                   Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1   (last, first)             Case Caption                                Case Number     Court or Agency
                                                             corporation, authorized to do business in
                                                             Guam; BOY SCOUTS OF AMERICA
                                                             ALOHA COUNCIL CHAMORRO
                                                             DISTRICT; LOUIS BROUILLARD, an
                                                             individual; DOES ENTITIES 1-5; and
                                                             DOE-INDIVIDUALS 6-50, inclusive
213   Boy Scouts of America        [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00037   United States District
      Aloha Council Chamorro                                 ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                               Corporation sole; BOY SCOUTS OF                             of Guam
                                                             AMERICA, a congressionally chartered
                                                             corporation, authorized to do business in
                                                             Guam; BOY SCOUTS OF AMERICA
                                                             ALOHA COUNCIL CHAMORRO
                                                             DISTRICT; LOUIS BROUILLARD, an
                                                             individual; DOE ENTITIES 1-5; and
                                                             DOE-INDIVIDUALS 6-50, inclusive
214   Boy Scouts of America        [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00100   United States District
      Aloha Council Chamorro                                 ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                               Corporation sole; BOY SCOUTS OF                             of Guam
                                                             AMERICA, a congressionally chartered
                                                             corporation, authorized to do business in
                                                             Guam; BOY SCOUTS OF AMERICA
                                                             ALOHA COUNCIL CHAMORRO
                                                             DISTRICT; LOUIS BROUILLARD, an
                                                             individual; DOE ENTITIES 1-5; and
                                                             DOE-INDIVIDUALS 6-50, inclusive
215   Boy Scouts of America        [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00057   United States District
      Aloha Council Chamorro                                 ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                               Corporation sole; BOY SCOUTS OF                             of Guam
                                                             AMERICA, a congressionally chartered
                                                             corporation, authorized to do business in
                                                             Guam; BOY SCOUTS OF AMERICA
                                                             ALOHA COUNCIL CHAMORRO
                                                             DISTRICT; LOUIS BROUILLARD, an
                            Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 46 of 69 PageID #: 579



                                   Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1   (last, first)             Case Caption                                Case Number     Court or Agency
                                                             individual; DOE ENTITIES 1-5; and
                                                             DOE-INDIVIDUALS 6-50, inclusive
216   Boy Scouts of America        [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00021   United States District
      Aloha Council Chamorro                                 ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                               Corporation sole; BOY SCOUTS OF                             of Guam
                                                             AMERICA, a congressionally chartered
                                                             corporation, authorized to do business in
                                                             Guam; BOY SCOUTS OF AMERICA
                                                             ALOHA COUNCIL CHAMORRO
                                                             DISTRICT; LOUIS BROUILLARD, an
                                                             individual; DOE ENTITIES 1-5; and
                                                             DOE-INDIVIDUALS 6-50, inclusive
217   Boy Scouts of America        [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00025   United States District
      Aloha Council Chamorro                                 ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                               Corporation sole; BOY SCOUTS OF                             of Guam
                                                             AMERICA, a congressionally chartered
                                                             corporation, authorized to do business in
                                                             Guam; BOY SCOUTS OF AMERICA
                                                             ALOHA COUNCIL CHAMORRO
                                                             DISTRICT; LOUIS BROUILLARD, an
                                                             individual; DOE ENTITIES 1-5; and
                                                             DOE-INDIVIDUALS 6-50, inclusive
218   Boy Scouts of America        [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00019   United States District
      Aloha Council Chamorro                                 ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                               Corporation sole; BOY SCOUTS OF                             of Guam
                                                             AMERICA, a congressionally chartered
                                                             corporation, authorized to do business in
                                                             Guam; BOY SCOUTS OF AMERICA
                                                             ALOHA COUNCIL CHAMORRO
                                                             DISTRICT; LOUIS BROUILLARD, an
                                                             individual; DOE ENTITIES 1-5; and
                                                             DOE-INDIVIDUALS 6-50, inclusive
                               Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 47 of 69 PageID #: 580



                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1     (last, first)             Case Caption                                Case Number     Court or Agency
219   Boy Scouts of America          [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00077   United States District
      Aloha Council Chamorro                                   ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                                 Corporation sole; BOY SCOUTS OF                             of Guam
                                                               AMERICA, a congressionally chartered
                                                               corporation, authorized to do business in
                                                               Guam; BOY SCOUTS OF AMERICA
                                                               ALOHA COUNCIL CHAMORRO
                                                               DISTRICT; LOUIS BROUILLARD, an
                                                               individual; DOE ENTITIES 1-5; and
                                                               DOE-INDIVIDUALS 6-50, inclusive
220   Boy Scouts of America          [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00087   United States District
      Aloha Council Chamorro                                   ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                                 Corporation sole; BOY SCOUTS OF                             of Guam
                                                               AMERICA, a congressionally chartered
                                                               corporation, authorized to do business in
                                                               Guam; BOY SCOUTS OF AMERICA
                                                               ALOHA COUNCIL CHAMORRO
                                                               DISTRICT; LOUIS BROUILLARD, an
                                                               individual; DOE ENTITIES 1-5; and
                                                               DOE-INDIVIDUALS 6-50, inclusive
221   Capuchin Franciscans;          [Redacted]                [Redacted] v. CAPUCHIN                      1:19-cv-00118   United States District
      Capuchin Franciscans,                                    FRANCISCANS; CAPUCHIN                                       Court for the District
      Province of St. Mary;                                    FRANCISCANS, PROVINCE OF ST.                                of Guam
      Capuchin Franciscans                                     MARY; CAPUCHIN FRANCISCANS
      Custody of Star of the Sea;                              CUSTODY OF STAR OF THE SEA;
      Boy Scouts of America                                    BOY SCOUTS OF AMERICA, a
      Aloha Counsel Chamorro                                   congressionally chartered corporation,
      District ; Doe Entities 1-5;                             authorized to do business in Guam; BOY
      and Doe-Individuals 6-50,                                SCOUTS OF AMERICA ALOHA
      inclusive                                                COUNSEL CHAMORRO DISTRICT;
                                                               DOE ENTITIES 1-5; and DOE
                                                               INDIVIDUALS 6-50, inclusive
                             Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 48 of 69 PageID #: 581



                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1    (last, first)             Case Caption                                Case Number     Court or Agency
222   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:18-cv-00001   United States District
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                                Corporation sole; BOY SCOUTS OF                             of Guam
                                                              AMERICA, a congressionally chartered
                                                              corporation, authorized to do business in
                                                              Guam; BOY SCOUTS OF AMERICA
                                                              ALOHA COUNCIL CHAMORRO
                                                              DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; DOE-
                                                              INDIVIDUALS 6-50, inclusive
223   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00123   United States District
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      Court for the District
      District; Capuchin                                      Corporation sole; BOY SCOUTS OF                             of Guam
      Franciscans; Capuchin                                   AMERICA, a congressionally chartered
      Franciscans Province of St.                             corporation, authorized to do business in
      Mary; Capuchin Franciscans                              Guam; BOY SCOUTS OF AMERICA
      Custody of Star of the Sea                              ALOHA COUNCIL CHAMORRO
                                                              DISTRICT; LOUIS BROUILLARD, an
                                                              individual; CAPUCHIN FRANCISCANS;
                                                              CAPUCHIN FRANCISCANS
                                                              PROVINCE OF ST. MARY; CAPUCHIN
                                                              FRANCISCANS CUSTODY OF STAR
                                                              OF THE SEA; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-47, inclusive
224   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00061   United States District
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                                Corporation sole; BOY SCOUTS OF                             of Guam
                                                              AMERICA, a congressionally chartered
                                                              corporation, authorized to do business in
                                                              Guam; BOY SCOUTS OF AMERICA
                                                              ALOHA COUNCIL CHAMORRO
                                                              DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
                              Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 49 of 69 PageID #: 582



                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1      (last, first)             Case Caption                                Case Number     Court or Agency
225   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00034   United States District
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                                  Corporation sole; BOY SCOUTS OF                             of Guam
                                                                AMERICA, a congressionally chartered
                                                                corporation, authorized to do business in
                                                                Guam; BOY SCOUTS OF AMERICA
                                                                ALOHA COUNCIL CHAMORRO
                                                                DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
226   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00026   United States District
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                                  Corporation sole; BOY SCOUTS OF                             of Guam
                                                                AMERICA, a congressionally chartered
                                                                corporation, authorized to do business in
                                                                Guam; BOY SCOUTS OF AMERICA
                                                                ALOHA COUNCIL CHAMORRO
                                                                DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
227   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00121   United States District
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      Court for the District
      District; Discalced Carmelite                             Corporation sole; BOY SCOUTS OF                             of Guam
      Nuns (O.C.D.) a.k.a. Order                                AMERICA, a congressionally chartered
      of Discalced Carmelites;                                  corporation, authorized to do business in
      Carmel of the Immaculate                                  Guam; BOY SCOUTS OF AMERICA
      Concepcion                                                ALOHA COUNCIL CHAMORRO
                                                                DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DISCALCED CARMELITE
                                                                NUNS (O.C.D.) a.k.a. ORDER OF
                                                                DISCALCED CARMELITES; CARMEL
                                                                OF THE IMMACULATE CONCEPCION;
                                                                DOE ENTITIES 1-5; and DOE-
                                                                INDIVIDUALS 6-48, inclusive
                            Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 50 of 69 PageID #: 583



                                   Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1   (last, first)             Case Caption                                Case Number     Court or Agency
228   Boy Scouts of America        [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00075   United States District
      Aloha Council Chamorro                                 ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                               Corporation sole; BOY SCOUTS OF                             of Guam
                                                             AMERICA, a congressionally chartered
                                                             corporation, authorized to do business in
                                                             Guam; BOY SCOUTS OF AMERICA
                                                             ALOHA COUNCIL CHAMORRO
                                                             DISTRICT; LOUIS BROUILLARD, an
                                                             individual; DOE ENTITIES 1-5; and DOE
                                                             INDIVIDUALS 6-50, inclusive
229   Boy Scouts of America        [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00007   United States District
      Aloha Council Chamorro                                 ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                               Corporation sole; BOY SCOUTS OF                             of Guam
                                                             AMERICA, a congressionally chartered
                                                             corporation, authorized to do business in
                                                             Guam; BOY SCOUTS OF AMERICA
                                                             ALOHA COUNCIL CHAMORRO
                                                             DISTRICT; LOUIS BROUILLARD, an
                                                             individual; DOE ENTITIES 1-5; and
                                                             DOE-INDIVIDUALS 6-50, inclusive
230   Boy Scouts of America        [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00052   United States District
      Aloha Council Chamorro                                 ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                               Corporation sole; BOY SCOUTS OF                             of Guam
                                                             AMERICA, a congressionally chartered
                                                             corporation, authorized to do business in
                                                             Guam; BOY SCOUTS OF AMERICA
                                                             ALOHA COUNCIL CHAMORRO
                                                             DISTRICT; LOUIS BROUILLARD, an
                                                             individual; DOE ENTITIES 1-5; and
                                                             DOE-INDIVIDUALS 6-50, inclusive
231   Boy Scouts of America        [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00130   United States District
      Aloha Council Chamorro                                 ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                               Corporation sole; BOY SCOUTS OF                             of Guam
                                                             AMERICA, a congressionally chartered
                            Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 51 of 69 PageID #: 584



                                   Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1   (last, first)             Case Caption                                Case Number     Court or Agency
                                                             corporation, authorized to do business in
                                                             Guam; BOY SCOUTS OF AMERICA
                                                             ALOHA COUNCIL CHAMORRO
                                                             DISTRICT; LOUIS BROUILLARD, an
                                                             individual; DOE ENTITIES 1-5; and
                                                             DOE-INDIVIDUALS 6-50, inclusive
232   Boy Scouts of America        [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00106   United States District
      Aloha Council Chamorro                                 ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                               Corporation sole; BOY SCOUTS OF                             of Guam
                                                             AMERICA, a congressionally chartered
                                                             corporation, authorized to do business in
                                                             Guam; BOY SCOUTS OF AMERICA
                                                             ALOHA COUNCIL CHAMORRO
                                                             DISTRICT; LOUIS BROUILLARD, an
                                                             individual; DOE ENTITIES 1-5; and
                                                             DOE-INDIVIDUALS 6-50, inclusive
233   Boy Scouts of America        [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:18-cv-00008   United States District
      Aloha Council Chamorro                                 ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                               Corporation sole; BOY SCOUTS OF                             of Guam
                                                             AMERICA, a congressionally chartered
                                                             corporation, authorized to do business in
                                                             Guam; BOY SCOUTS OF AMERICA
                                                             ALOHA COUNCIL CHAMORRO
                                                             DISTRICT; LOUIS BROUILLARD, an
                                                             individual; DOE ENTITIES 1-5; and
                                                             DOE-INDIVIDUALS 6-50, inclusive
234   Boy Scouts of America        [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00095   United States District
      Aloha Council Chamorro                                 ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                               Corporation sole; BOY SCOUTS OF                             of Guam
                                                             AMERICA, a congressionally chartered
                                                             corporation, authorized to do business in
                                                             Guam; BOY SCOUTS OF AMERICA
                                                             ALOHA COUNCIL CHAMORRO
                                                             DISTRICT; LOUIS BROUILLARD, an
                            Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 52 of 69 PageID #: 585



                                   Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1   (last, first)             Case Caption                                Case Number     Court or Agency
                                                             individual; DOE ENTITIES 1-5; and
                                                             DOE-INDIVIDUALS 6-50, inclusive
235   Boy Scouts of America        [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00082   United States District
      Aloha Council Chamorro                                 ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                               Corporation sole; BOY SCOUTS OF                             of Guam
                                                             AMERICA, a congressionally chartered
                                                             corporation, authorized to do business in
                                                             Guam; BOY SCOUTS OF AMERICA
                                                             ALOHA COUNCIL CHAMORRO
                                                             DISTRICT; LOUIS BROUILLARD, an
                                                             individual; DOE ENTITIES 1-5; and
                                                             DOE-INDIVIDUALS 6-50, inclusive
236   Boy Scouts of America        [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00054   United States District
      Aloha Council Chamorro                                 ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                               Corporation sole; BOY SCOUTS OF                             of Guam
                                                             AMERICA, a congressionally chartered
                                                             corporation, authorized to do business in
                                                             Guam; BOY SCOUTS OF AMERICA
                                                             ALOHA COUNCIL CHAMORRO
                                                             DISTRICT; LOUIS BROUILLARD, an
                                                             individual; DOE ENTITIES 1-5; and
                                                             DOE-INDIVIDUALS 6-50, inclusive
237   Boy Scouts of America        [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00067   United States District
      Aloha Council Chamorro                                 ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                               Corporation sole; BOY SCOUTS OF                             of Guam
                                                             AMERICA, a congressionally chartered
                                                             corporation, authorized to do business in
                                                             Guam; BOY SCOUTS OF AMERICA
                                                             ALOHA COUNCIL CHAMORRO
                                                             DISTRICT; DOE ENTITIES 1-5; and
                                                             DOE-INDIVIDUALS 6-50, inclusive
238   Boy Scouts of America        [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00122   United States District
      Aloha Council Chamorro                                 ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                               Corporation sole; BOY SCOUTS OF                             of Guam
                             Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 53 of 69 PageID #: 586



                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1    (last, first)             Case Caption                                Case Number     Court or Agency
                                                              AMERICA, a congressionally chartered
                                                              corporation, authorized to do business in
                                                              Guam; BOY SCOUTS OF AMERICA
                                                              ALOHA COUNCIL CHAMORRO
                                                              DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
239   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00063   United States District
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                                Corporation sole; BOY SCOUTS OF                             of Guam
                                                              AMERICA, a congressionally chartered
                                                              corporation, authorized to do business in
                                                              Guam; BOY SCOUTS OF AMERICA
                                                              ALOHA COUNCIL CHAMORRO
                                                              DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
240   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:18-cv-00004   United States District
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                                Corporation sole; BOY SCOUTS OF                             of Guam
                                                              AMERICA, a congressionally chartered
                                                              corporation, authorized to do business in
                                                              Guam; BOY SCOUTS OF AMERICA
                                                              ALOHA COUNCIL CHAMORRO
                                                              DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
241   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:18-cv-00018   United States District
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      Court for the District
      District; Capuchin                                      Corporation sole; BOY SCOUTS OF                             of Guam
      Franciscans; Capuchin                                   AMERICA, a congressionally chartered
      Franciscans Province of St.                             corporation, authorized to do business in
      Mary; Capuchin Franciscans                              Guam; BOY SCOUTS OF AMERICA
      Custody of Star of the Sea                              ALOHA COUNCIL CHAMORRO
                            Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 54 of 69 PageID #: 587



                                   Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1   (last, first)             Case Caption                                Case Number     Court or Agency
                                                             DISTRICT; LOUIS BROUILLARD, an
                                                             individual; CAPUCHIN FRANCISCANS;
                                                             CAPUCHIN FRANCISCANS
                                                             PROVINCE OF ST. MARY; CAPUCHIN
                                                             FRANCISCANS CUSTODY OF STAR
                                                             OF THE SEA; DOE ENTITIES 1-5; and
                                                             DOE-INDIVIDUALS 6-47, inclusive
242   Boy Scouts of America        [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00047   United States District
      Aloha Council Chamorro                                 ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                               Corporation sole; BOY SCOUTS OF                             of Guam
                                                             AMERICA, a congressionally chartered
                                                             corporation, authorized to do business in
                                                             Guam; BOY SCOUTS OF AMERICA
                                                             ALOHA COUNCIL CHAMORRO
                                                             DISTRICT; LOUIS BROUILLARD, an
                                                             individual; DOE ENTITIES 1-5; and
                                                             DOE-INDIVIDUALS 6-50, inclusive
243   Boy Scouts of America        [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00109   United States District
      Aloha Council Chamorro                                 ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                               Corporation sole; BOY SCOUTS OF                             of Guam
                                                             AMERICA, a congressionally chartered
                                                             corporation, authorized to do business in
                                                             Guam; BOY SCOUTS OF AMERICA
                                                             ALOHA COUNCIL CHAMORRO
                                                             DISTRICT; LOUIS BROUILLARD, an
                                                             individual; DOE ENTITIES 1-5; and
                                                             DOE-INDIVIDUALS 6-50, inclusive
244   Boy Scouts of America        [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00039   United States District
      Aloha Council Chamorro                                 ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                               Corporation sole; BOY SCOUTS OF                             of Guam
                                                             AMERICA, a congressionally chartered
                                                             corporation, authorized to do business in
                                                             Guam; BOY SCOUTS OF AMERICA
                                                             ALOHA COUNCIL CHAMORRO
                              Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 55 of 69 PageID #: 588



                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1      (last, first)             Case Caption                                Case Number     Court or Agency
                                                                DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
245   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00120   United States District
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      Court for the District
      District; Discalced Carmelite                             Corporation sole; BOY SCOUTS OF                             of Guam
      Nuns (O.C.D.) a.k.a. Order                                AMERICA, a congressionally chartered
      of Discalced Carmelites;                                  corporation, authorized to do business in
      Carmel of the Immaculate                                  Guam; BOY SCOUTS OF AMERICA
      Concepcion                                                ALOHA COUNCIL CHAMORRO
                                                                DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DISCALCED CARMELITE
                                                                NUNS (O.C.D.) a.k.a. ORDER OF
                                                                DISCALCED CARMELITES; CARMEL
                                                                OF THE IMMACULATE CONCEPCION;
                                                                DOE ENTITIES 1-5; and DOE-
                                                                INDIVIDUALS 6-48, inclusive
246   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00015   United States District
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                                  Corporation sole; BOY SCOUTS OF                             of Guam
                                                                AMERICA, a congressionally chartered
                                                                corporation, authorized to do business in
                                                                Guam; BOY SCOUTS OF AMERICA
                                                                ALOHA COUNCIL CHAMORRO
                                                                DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
247   Boy Scouts of America           [Redacted]                [Redacted] v. BOY SCOUTS OF                 1:19-cv-00133   United States District
      Aloha Council Chamorro                                    AMERICA, a congressionally chartered                        Court for the District
      District; Capuchin                                        corporation, authorized to do business in                   of Guam
      Franciscans; Capuchin                                     Guam; BOY SCOUTS OF AMERICA
      Franciscans Province of St.                               ALOHA COUNCIL CHAMORRO
      Mary; Capuchin Franciscans                                DISTRICT; CAPUCHIN
      Custody of Star of the Sea;                               FRANCISCANS; CAPUCHIN
                              Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 56 of 69 PageID #: 589



                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1    (last, first)             Case Caption                                Case Number     Court or Agency
      Doe Entities 1-5; and Doe-                              FRANCISCANS PROVINCE OF ST.
      Individuals 6-47, inclusive                             MARY; CAPUCHIN FRANCISCANS
                                                              CUSTODY OF STAR OF THE SEA;
                                                              DOE ENTITIES 1-5; and DOE-
                                                              INDIVIDUALS 6-47, inclusive
248   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00045   United States District
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                                Corporation sole; BOY SCOUTS OF                             of Guam
                                                              AMERICA, a congressionally chartered
                                                              corporation, authorized to do business in
                                                              Guam; BOY SCOUTS OF AMERICA
                                                              ALOHA COUNCIL CHAMORRO
                                                              DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
249   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:18-cv-00036   United States District
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      Court for the District
      District; Capuchin                                      Corporation sole; BOY SCOUTS OF                             of Guam
      Franciscans; Capuchin                                   AMERICA, a congressionally chartered
      Franciscans Province of St.                             corporation, authorized to do business in
      Mary                                                    Guam; BOY SCOUTS OF AMERICA
                                                              ALOHA COUNCIL CHAMORRO
                                                              DISTRICT; LOUIS BROUILLARD, an
                                                              individual; CAPUCHIN FRANCISCANS;
                                                              CAPUCHIN FRANCISCANS
                                                              PROVINCE OF ST. MARY; DOE
                                                              ENTITIES 1-5; and DOE-INDIVIDUALS
                                                              6-50, inclusive
250   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00038   United States District
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                                Corporation sole; BOY SCOUTS OF                             of Guam
                                                              AMERICA, a congressionally chartered
                                                              corporation, authorized to do business in
                                                              Guam; BOY SCOUTS OF AMERICA
                               Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 57 of 69 PageID #: 590



                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1      (last, first)             Case Caption                                Case Number     Court or Agency
                                                                ALOHA COUNCIL CHAMORRO
                                                                DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
251   Boy Scouts of America           [Redacted]                [Redacted] v. BOY SCOUTS OF                 1:17-cv-00084   United States District
      Aloha Council Chamorro                                    AMERICA, a congressionally chartered                        Court for the District
      District; Doe Entities 1-5;                               corporation, authorized to do business in                   of Guam
      and Doe-Individuals 6-50,                                 Guam; BOY SCOUTS OF AMERICA
      inclusive                                                 ALOHA COUNCIL CHAMORRO
                                                                DISTRICT; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
252   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00003   United States District
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                                  Corporation sole; BOY SCOUTS OF                             of Guam
                                                                AMERICA, a congressionally chartered
                                                                corporation, authorized to do business in
                                                                Guam; BOY SCOUTS OF AMERICA
                                                                ALOHA COUNCIL CHAMORRO
                                                                DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
253   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00008   United States District
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                                  Corporation sole; BOY SCOUTS OF                             of Guam
                                                                AMERICA, a congressionally chartered
                                                                corporation, authorized to do business in
                                                                Guam; BOY SCOUTS OF AMERICA
                                                                ALOHA COUNCIL CHAMORRO
                                                                DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
254   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00066   United States District
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      Court for the District
      District; Discalced Carmelite                             Corporation sole; BOY SCOUTS OF                             of Guam
                              Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 58 of 69 PageID #: 591



                                    Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1    (last, first)             Case Caption                                Case Number     Court or Agency
      Nuns (O.C.D.) a.k.a. Order                              AMERICA, a congressionally chartered
      of Discalced Carmelites;                                corporation, authorized to do business in
      Carmel of the Immaculate                                Guam; BOY SCOUTS OF AMERICA
      Concepcion                                              ALOHA COUNCIL CHAMORRO
                                                              DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DISCALCED CARMELITE
                                                              NUNS (O.C.D.) a.k.a. ORDER OF
                                                              DISCALCED CARMELITES; CARMEL
                                                              OF THE IMMACULATE CONCEPCION;
                                                              DOE ENTITIES 1-5; and DOE-
                                                              INDIVIDUALS 6-48, inclusive
255   Capuchin Franciscans;         [Redacted]                [Redacted] v. CAPUCHIN                      1:19-cv-00115   United States District
      Capuchin Franciscans                                    FRANCISCANS; CAPUCHIN                                       Court for the District
      Province of St. Mary;                                   FRANCISCANS PROVINCE OF ST.                                 of Guam
      Capuchin Franciscans                                    MARY; CAPUCHIN FRANCISCANS
      Custody of Star of the Sea;                             CUSTODY OF STAR OF THE SEA;
      Boy Scouts of America                                   BOY SCOUTS OF AMERICA, a
      Aloha Council Chamorro                                  congressionally chartered corporation,
      District; Doe Entities 1-5;                             authorized to do business in Guam; BOY
      and Doe-Individuals 6-50,                               SCOUTS OF AMERICA ALOHA
      inclusive                                               COUNCIL CHAMORRO DISTRICT;
                                                              DOE ENTITIES 1-5; and DOE-
                                                              INDIVIDUALS 6-50, inclusive
256   Boy Scouts of America         [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:19-cv-00039   United States District
      Aloha Council Chamorro                                  ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                                Corporation sole; BOY SCOUTS OF                             of Guam
                                                              AMERICA, a congressionally chartered
                                                              corporation, authorized to do business in
                                                              Guam; BOY SCOUTS OF AMERICA
                                                              ALOHA COUNCIL CHAMORRO
                                                              DISTRICT; LOUIS BROUILLARD, an
                                                              individual; DOE ENTITIES 1-5; and
                                                              DOE-INDIVIDUALS 6-50, inclusive
                              Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 59 of 69 PageID #: 592



                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1      (last, first)             Case Caption                                Case Number     Court or Agency
257   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00055   United States District
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      Court for the District
      District                                                  Corporation sole; BOY SCOUTS OF                             of Guam
                                                                AMERICA, a congressionally chartered
                                                                corporation, authorized to do business in
                                                                Guam; BOY SCOUTS OF AMERICA
                                                                ALOHA COUNCIL CHAMORRO
                                                                DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
258   Boy Scouts of America           [Redacted]                [Redacted] v. BOY SCOUTS OF                 1:18-cv-00023   United States District
      Aloha Council Chamorro                                    AMERICA, a congressionally chartered                        Court for the District
      District; David Joseph                                    corporation, authorized to do business in                   of Guam
      Ellington, an individual; Doe                             Guam; BOY SCOUTS OF AMERICA
      Entities 1-5; and Doe-                                    ALOHA COUNCIL CHAMORRO
      Individuals 6-50, inclusive                               DISTRICT; DAVID JOSEPH
                                                                ELLINGTON, an individual; DOE
                                                                ENTITIES 1-5; and DOE-INDIVIDUALS
                                                                6-50, inclusive
259   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00080   United States District
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      Court for the District
      District; Discalced Carmelite                             Corporation sole; BOY SCOUTS OF                             of Guam
      Nuns (O.C.D.) a.k.a. Order                                AMERICA, a congressionally chartered
      of Discalced Carmelites;                                  corporation, authorized to do business in
      Carmel of the Immaculate                                  Guam; BOY SCOUTS OF AMERICA
      Concepcion                                                ALOHA COUNCIL CHAMORRO
                                                                DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DISCALCED CARMELITE
                                                                NUNS (O.C.D.) a.k.a. ORDER OF
                                                                DISCALCED CARMELITES; CARMEL
                                                                OF THE IMMACULATE CONCEPCION;
                                                                DOE ENTITIES 1-5; and DOE-
                                                                INDIVIDUALS 6-48, inclusive
                              Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 60 of 69 PageID #: 593



                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1      (last, first)             Case Caption                                Case Number     Court or Agency
260   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00115   United States District
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      Court for the District
      District; Roman Catholic                                  Corporation sole; BOY SCOUTS OF                             of Guam
      Archbishop Of Agana                                       AMERICA, a congressionally chartered
                                                                corporation, authorized to do business in
                                                                Guam; BOY SCOUTS OF AMERICA
                                                                ALOHA COUNCIL CHAMORRO
                                                                DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DOE ENTITIES 1-5; and
                                                                DOE-INDIVIDUALS 6-50, inclusive
261   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00081   United States District
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      Court for the District
      District; Discalced Carmelite                             Corporation sole; BOY SCOUTS OF                             of Guam
      Nuns (O.C.D.) a.k.a. Order                                AMERICA, a congressionally chartered
      of Discalced Carmelites;                                  corporation, authorized to do business in
      Carmel of the Immaculate                                  Guam; BOY SCOUTS OF AMERICA
      Concepcion                                                ALOHA COUNCIL CHAMORRO
                                                                DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DISCALCED CARMELITE
                                                                NUNS (O.C.D.) a.k.a. ORDER OF
                                                                DISCALCED CARMELITES; CARMEL
                                                                OF THE IMMACULATE CONCEPCION;
                                                                DOE ENTITIES 1-5; and DOE-
                                                                INDIVIDUALS 6-48, inclusive
262   Boy Scouts of America           [Redacted]                [Redacted] v. ROMAN CATHOLIC                1:17-cv-00047   United States District
      Aloha Council Chamorro                                    ARCHBISHOP OF AGANA, a                                      Court for the District
      District; Discalced Carmelite                             Corporation sole; BOY SCOUTS OF                             of Guam
      Nuns (O.C.D.) a.k.a. Order                                AMERICA, a congressionally chartered
      of Discalced Carmelites;                                  corporation, authorized to do business in
      Carmel of the Immaculate                                  Guam; BOY SCOUTS OF AMERICA
      Concepcion                                                ALOHA COUNCIL CHAMORRO
                                                                DISTRICT; LOUIS BROUILLARD, an
                                                                individual; DISCALCED CARMELITE
                                                                NUNS (O.C.D.) a.k.a. ORDER OF
                               Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 61 of 69 PageID #: 594



                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1     (last, first)             Case Caption                                 Case Number     Court or Agency
                                                               DISCALCED CARMELITES; CARMEL
                                                               OF THE IMMACULATE CONCEPCION;
                                                               DOE ENTITIES 1-5; and DOE-
                                                               INDIVIDUALS 6-48, inclusive
263   Boy Scouts of America          [Redacted]                [Redacted] v. BOY SCOUTS OF                  1:20-cv-00005   United States District
      Aloha Counsel Chamorro                                   AMERICA, a congressionally chartered                         Court for the District
      District; Doe Entities 1-5;                              corporation, authorized to do business in                    of Guam
      and Doe-Individuals 6-50,                                Guam; BOY SCOUTS OF AMERICA
      inclusive                                                ALOHA COUNSEL CHAMORRO
                                                               DISTRICT; DOE ENTITIES 1-5; and
                                                               DOE-INDIVIDUALS 6-50, inclusive
264   Brandon Wood; Kenneth          [Redacted]                [Redacted] v. Brandon Wood; Kenneth          3:18-cv-00157   United States District
      Betts; Curtis Flaherty;                                  Betts; Curtis Flaherty; Louisville Metro                     Court for the Western
      Louisville Metro Police                                  Police Department, City of Louisville,                       District of Kentucky
      Department, City of                                      Jefferson County / Louisville Consolidated                   Louisville Division
      Louisville, Jefferson County                             Government; Lincoln Heritage Council,
      / Louisville Consolidated                                Inc., Boy Scouts of America; The Boy
      Government; Lincoln                                      Scouts of America; Unknown Officers of
      Heritage Council, Inc., Boy                              Louisville Metro Police Department;
      Scouts of America;                                       Unknown Employees , Agents AND/OR
      Unknown Officers of                                      Servants of City of Louisville/Jefferson
      Louisville Metro Police                                  County/Louisville Consolidated
      Department; Unknown                                      Government; Unknown Employees,
      Employees, Agents                                        Agents AND/OR Servants of Lincoln
      AND/OR Servants of City of                               Heritage Council, Inc., Boy Scouts of
      Louisville/Jefferson                                     America; Unknown Employees, Agents
      County/Louisville                                        AND/OR Servants of The Boy Scouts of
      Consolidated Government;                                 America; Learning for Life, Inc.; Learning
      Unknown Employees,                                       for Life Lincoln Chapter, Inc.
      Agents AND/OR Servants of
      Lincoln Heritage Council,
      Inc., Boy Scouts of America;
      Unknown Employees,
      Agents AND/OR Servants of
                              Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 62 of 69 PageID #: 595



                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1      (last, first)             Case Caption                                   Case Number     Court or Agency
      The Boy Scouts of America;
      Learning for Life, Inc.;
      Learning for Life Lincoln
      Chapter, Inc.
265   Kenneth Betts; Brandon          [Redacted]                [Redacted] v. Kenneth Betts; Brandon           3:18-cv-00176   United States District
      Wood; Casey Scott; Curtis                                 Wood; Casey Scott; Curtis Flaherty; City                       Court for the Western
      Flaherty; City of Louisville,                             of Louisville, Jefferson County / Louisville                   District of Kentucky
      Jefferson County / Louisville                             Consolidated Government; Lincoln                               Louisville Division
      Consolidated Government;                                  Heritage Council, Inc., Boy Scouts of
      Lincoln Heritage Council,                                 America; The Boy Scouts of America;
      Inc., Boy Scouts of America;                              Learning for Life, Inc.; Learning for Life
      Learning for Life, Inc.;                                  Lincoln Chapter, Inc.; Unknown Officers
      Learning for Life Lincoln                                 of Louisville Metro Police Department;
      Chapter, Inc.; Unknown                                    Unknown Employees, Agents AND/OR
      Officers of Louisville Metro                              Servants of City of Louisville/Jefferson
      Police Department;                                        County/Louisville Consolidated
      Unknown Employees,                                        Government; Unknown Employees,
      Agents AND/OR Servants of                                 Agents AND/OR Servants of Lincoln
      City of Louisville/Jefferson                              Heritage Council, Inc., Boy Scouts of
      County/Louisville                                         America; Unknown Employees, Agents
      Consolidated Government;                                  AND/OR Servants of The Boy Scouts of
      Unknown Employees,                                        America; Unknown Employees, Agents
      Agents AND/OR Servants of                                 AND/OR Servants of Learning for Life
      Lincoln Heritage Council,                                 Lincoln Chapter, Inc.
      Inc., Boy Scouts of America;
      Unknown Employees,
      Agents AND/OR Servants of
      The Boy Scouts of America;
      Unknown Employees,
      Agents AND/OR Servants of
      Learning for Life Lincoln
      Chapter, Inc.
266   Kenneth Betts; Brandon          [Redacted]                [Redacted] v. Kenneth Betts; Brandon           3:18-cv-00306   United States District
      Wood; Curtis Flaherty;                                    Wood; Curtis Flaherty; Louisville Metro                        Court for the Western
                              Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 63 of 69 PageID #: 596



                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1      (last, first)             Case Caption                                 Case Number     Court or Agency
      Louisville Metro Police                                   Police Department; City of Louisville,                       District of Kentucky
      Department; City of                                       Jefferson County / Louisville Consolidated                   Louisville Division
      Louisville, Jefferson County                              Government; Unknown Officers of
      / Louisville Consolidated                                 Louisville Metro Police Department;
      Government; Unknown                                       Unknown Employees, Agents AND/OR
      Officers of Louisville Metro                              Servants of City of Louisville/Jefferson
      Police Department;                                        County/Louisville Consolidated
      Unknown Employees,                                        Government; Unknown Employees,
      Agents AND/OR Servants of                                 Agents AND/OR Servants of Lincoln
      City of Louisville/Jefferson                              Heritage Council, Inc., Boy Scouts of
      County/Louisville                                         America; Unknown Employees, Agents
      Consolidated Government;                                  AND/OR Servants of The Boy Scouts of
      Unknown Employees,                                        America; Learning for Life, Inc.; Learning
      Agents AND/OR Servants of                                 for Life Lincoln Chapter, Inc.
      Lincoln Heritage Council,
      Inc., Boy Scouts of America;
      Unknown Employees,
      Agents AND/OR Servants of
      The Boy Scouts of America;
      Learning for Life, Inc.;
      Learning for Life Lincoln
      Chapter, Inc.
267   Bradley Schumann; Matthew       [Redacted]                [Redacted] v. Bradley Schumann; Matthew      3:18-cv-00151   United States District
      Gelhausen; Kenneth Betts;                                 Gelhausen; Kenneth Betts; Brandon Wood;                      Court for the Western
      Brandon Wood; Curtis                                      Curtis Flaherty; Julie Schmidt; Louisville                   District of Kentucky
      Flaherty; Julie Schmidt;                                  Metro Police Department; Lincoln                             Louisville Division
      Louisville Metro Police                                   Heritage Council, Inc. Boy Scouts of
      Department; Lincoln                                       America; The Boy Scouts of America;
      Heritage Council, Inc. Boy                                Learning for Life, Inc.; Learning for Life
      Scouts of America; Learning                               Lincoln Chapter, Inc.; City of Louisville,
      for Life, Inc.; Learning for                              Jefferson County / Louisville Consolidated
      Life Lincoln Chapter, Inc.;                               Government; Unknown Officers of
      City of Louisville, Jefferson                             Louisville Metro Police Department;
      County / Louisville                                       Unknown Employees, Agents AND/OR
                              Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 64 of 69 PageID #: 597



                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1      (last, first)             Case Caption                                  Case Number     Court or Agency
      Consolidated Government;                                  Servants of City of Louisville/Jefferson
      Unknown Officers of                                       County/Louisville Consolidated
      Louisville Metro Police                                   Government; Unknown Employees,
      Department; Unknown                                       Agents AND/OR Servants of Lincoln
      Employees, Agents                                         Heritage Council, Inc., Boy Scouts of
      AND/OR Servants of City of                                America; Unknown Employees, Agents
      Louisville/Jefferson                                      AND/OR Servants of The Boy Scouts of
      County/Louisville                                         America; Unknown Employees, Agents
      Consolidated Government;                                  AND/OR Servants of Learning for Life,
      Unknown Employees,                                        Inc.; Unknown Employees, Agents
      Agents AND/OR Servants of                                 AND/OR Servants of Learning for Life
      Lincoln Heritage Council,                                 Lincoln Chapter, Inc.
      Inc., Boy Scouts of America;
      Unknown Employees,
      Agents AND/OR Servants of
      The Boy Scouts of America;
      Unknown Employees,
      Agents AND/OR Servants of
      Learning for Life, Inc.;
      Unknown Employees,
      Agents AND/OR Servants of
      Learning for Life Lincoln
      Chapter, Inc.
268   Kenneth Betts; Curtis           [Redacted]                [Redacted] v. Kenneth Betts; Curtis           3:18-cv-00152   United States District
      Flaherty; City of Louisville,                             Flaherty; City of Louisville, Jefferson                       Court for the Western
      Jefferson County / Louisville                             County / Louisville Consolidated                              District of Kentucky
      Consolidated Government;                                  Government; Lincoln Heritage Council,                         Louisville Division
      Lincoln Heritage Council,                                 Inc. Boy Scouts of America; The Boy
      Inc. Boy Scouts of America;                               Scouts of America; Learning for Life, Inc.;
      Learning for Life, Inc.;                                  Learning for Life Lincoln Chapter, Inc.;
      Learning for Life Lincoln                                 Unknown Officers; Unknown Employees,
      Chapter, Inc.                                             Agents and/or Servants of
269   Kenneth Betts; Brandon          [Redacted]                [Redacted] v. Kenneth Betts; Brandon          3:18-cv-00153   United States District
      Wood; Curtis Flaherty; Julie                              Wood; Curtis Flaherty; Julie Schmidt;                         Court for the Western
                              Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 65 of 69 PageID #: 598



                                      Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1      (last, first)             Case Caption                                  Case Number     Court or Agency
      Schmidt; Louisville Metro                                 Louisville Metro Police Department; Paul                      District of Kentucky
      Police Department; Paul                                   Brandon Paris; City of Louisville,                            Louisville Division
      Brandon Paris; City of                                    Jefferson County / Louisville Consolidated
      Louisville, Jefferson County                              Government; Lincoln Heritage Council,
      / Louisville Consolidated                                 Inc. Boy Scouts of America; Unknown
      Government; Lincoln                                       Officers of Louisville Metro Police
      Heritage Council, Inc. Boy                                Department; The Boy Scouts of America;
      Scouts of America;                                        Unknown Employees, Agents AND/OR
      Unknown Employees,                                        Servants of Lincoln Heritage Council, Inc.,
      Agents AND/OR Servants of                                 Boy Scouts of America; Unknown
      Lincoln Heritage Council,                                 Employees, Agents AND/OR Servants of
      Inc., Boy Scouts of America;                              City of Louisville/Jefferson
      Unknown Employees,                                        County/Louisville Consolidated
      Agents AND/OR Servants of                                 Government; Learning for Life, Inc.;
      City of Louisville/Jefferson                              Learning for Life Lincoln Chapter, Inc.
      County/Louisville
      Consolidated Government;
      Learning for Life, Inc.;
      Learning for Life Lincoln
      Chapter, Inc.
270   Kenneth Betts; Curtis           [Redacted]                [Redacted] v. Kenneth Betts; Curtis           3:18-cv-00158   United States District
      Flaherty; City of Louisville,                             Flaherty; City of Louisville, Jefferson                       Court for the Western
      Jefferson County / Louisville                             County / Louisville Consolidated                              District of Kentucky
      Consolidated Government;                                  Government; Lincoln Heritage Council,                         Louisville Division
      Lincoln Heritage Council,                                 Inc. Boy Scouts of America; The Boy
      Inc. Boy Scouts of America;                               Scouts of America; Learning for Life, Inc.;
      Learning for Life, Inc.;                                  Learning for Life Lincoln Chapter, Inc.;
      Learning for Life Lincoln                                 Unknown Officers of Louisville Metro
      Chapter, Inc.; Unknown                                    Police Department; Unknown Employees,
      Officers of Louisville Metro                              Agents AND/OR Servants of City of
      Police Department;                                        Louisville/Jefferson County/Louisville
      Unknown Employees,                                        Consolidated Government; Unknown
      Agents AND/OR Servants of                                 Employees, Agents AND/OR Servants of
      City of Louisville/Jefferson                              Lincoln Heritage Council, Inc., Boy Scouts
                               Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 66 of 69 PageID #: 599



                                       Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1       (last, first)             Case Caption                            Case Number     Court or Agency
      County/Louisville                                          of America; Unknown Employees, Agents
      Consolidated Government;                                   AND/OR Servants of The Boy Scouts of
      Unknown Employees,                                         America; Unknown Employees, Agents
      Agents AND/OR Servants of                                  AND/OR Servants of Learning for Life,
      Lincoln Heritage Council,                                  Inc.; Unknown Employees, Agents
      Inc., Boy Scouts of America;                               AND/OR Servants of Learning for Life
      Unknown Employees,                                         Lincoln Chapter, Inc.
      Agents AND/OR Servants of
      The Boy Scouts of America;
      Unknown Employees,
      Agents AND/OR Servants of
      Learning for Life, Inc.;
      Unknown Employees,
      Agents AND/OR Servants of
      Learning for Life Lincoln
      Chapter, Inc.
271   Cascade Charter Township;        Jane Doe                  JANE DOE v. CASCADE CHARTER             1:18-cv-00988   United States District
      Michigan Crossroads                                        TOWNSHIP; BOY SCOUTS OF                                 Court for the Western
      Council, Inc. Boy Scouts of                                AMERICA; MICHIGAN CROSSROADS                            District of Michigan
      America; Learning for Life                                 COUNCIL, INC., BOY SCOUTS OF
                                                                 AMERICA; and LEARNING FOR LIFE
272   Town of Deerfield; Mark          [Redacted]                [Redacted] v. TOWN OF DEERFIELD;        1:19-00697-JL   United States District
      Tibbets, in his individual and                             MARK TIBBETTS, in his individual and                    Court for the District
      official capacity; Daniel                                  official capacity; BOY SCOUTS OF                        of New Hampshire
      Webster Council, Inc.;                                     AMERICA, DANIEL WEBSTER
      Learning for Life                                          COUNCIL, INC.; BOY SCOUTS OF
                                                                 AMERICA; AND LEARNING FOR LIFE
273   Greater New York Councils,       [Redacted]                [Redacted] v. BOY SCOUTS OF             1:20-cv-00315   United States District
      Boy Scouts of America;                                     AMERICA; GREATER NEW YORK                               Court for the Eastern
      Brooklyn Council, Boy                                      COUNCILS, BOY SCOUTS OF                                 District of New York
      Scouts of America                                          AMERICA; and BROOKLYN COUNCIL,
                                                                 BOY SCOUTS OF AMERICA
                               Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 67 of 69 PageID #: 600



                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1     (last, first)             Case Caption                                Case Number     Court or Agency
274   Doe Defendant 1; Doe           [Redacted]                [Redacted] v. DOE DEFENDANT 1; DOE          20STCV04460     Superior Court of the
      Defendant 2; Does 3                                      DEFENDANT 2; DOES 3 THROUGH 10,                             State of California,
      Through 10, Inclusive                                    INCLUSIVE                                                   County of Los
                                                                                                                           Angeles, Central
                                                                                                                           District
275   Boy Scouts of America          [Redacted]                [Redacted] v. BOY SCOUTS OF                 1:20-cv-00008   United States District
      Aloha Counsel Chamorro                                   AMERICA, a congressionally chartered                        Court for the District
      District; Doe Entities 1-5;                              corporation, authorized to do business in                   of Guam
      Doe-Individuals 6-50,                                    Guam; BOY SCOUTS OF AMERICA
      inclusive                                                ALOHA COUNSEL CHAMORRO
                                                               DISTRICT; DOE ENTITIES 1-5; and
                                                               DOE-INDIVIDUALS 6-50, inclusive
276   Fairfield County Council of    James Doe                 JAMES DOE v. FAIRFIELD COUNTY               20-05007        United States
      Boy Scouts of America, Inc.;                             COUNCIL OF BOY SCOUTS OF                                    Bankruptcy Court for
      Connecticut Yankee                                       AMERICA, INC.; CONNECTICUT                                  the District of
      Council, Inc., Boy Scouts of                             YANKEE COUNCIL, INC., BOY                                   Connecticut
      America                                                  SCOUTS OF AMERICA
277   Westchester-Putnam             John Doe                  JOHN DOE v. BOY SCOUTS OF                                   Supreme Court of the
      Council, Inc.                                            AMERICA, and WESTCHESTER-                                   State of New York,
                                                               PUTNAM COUNCIL, INC., BOY                                   County of
                                                               SCOUTS OF AMERICA                                           Westchester
278   Aloha Council Chamorro         [Redacted]                [Redacted] v. BOY SCOUTS OF                 1:20-cv-00009   United States District
      District; Capuchin                                       AMERICA, a congressionally chartered                        Court for the District
      Franciscans; Capuchin                                    corporation, authorized to do business in                   of Guam
      Franciscans Province of St.                              Guam; BOY SCOUTS OF AMERICA
      May; Capuchin Franciscans                                ALOHA COUNCIL CHAMORRO
      Custody of Star of the Sea;                              DISTRICT; CAPUCHIN
      DOE ENTITIES 1-5; DOE-                                   FRANCISCANS; CAPUCHIN
      INDIVIDUALS 6-47,                                        FRANCISCANS PROVINCE OF ST.
      inclusive                                                MARY; CAPUCHIN FRANCISCANS
                                                               CUSTODY OF STAR OF THE SEA;
                                                               DOE ENTITIES 1-5; and DOE-
                                                               INDIVIDUALS 6-47, inclusive
                              Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 68 of 69 PageID #: 601



                                     Underlying Plaintiff(s)
      Non-Debtor Defendants(s) 1     (last, first)             Case Caption                                 Case Number     Court or Agency
279   Garden State Council; John     [Redacted]                [Redacted] v. BOY SCOUTS OF                                  United States
      Does 1-10                                                AMERICA; GARDEN STATE                                        Bankruptcy Court for
                                                               COUNCIL; JOHN DOES 1-10                                      the District of New
                                                                                                                            Jersey
280   Jersey Shore Council; John     [Redacted]                [Redacted] v. BOY SCOUTS OF                  20-1118         United States
      Does 1-10                                                AMERICA, JERSEY SHORE COUNCIL,                               Bankruptcy Court for
                                                               AND JOHN DOES 1-10                                           the District of New
                                                                                                                            Jersey
281   Greater New York Councils,     [Redacted]                [Redacted] v. BOY SCOUTS OF                  950041/2020     Supreme Court of the
      Boy Scouts of America; The                               AMERICA and GREATER NEW YORK                                 State of New York,
      Roman Catholic                                           COUNCILS, BOY SCOUTS OF                                      County of New York
      Archdiocese of New York;                                 AMERICA, THE ROMAN CATHOLIC
      The Apostles of the Sacred                               ARCHDIOCESE OF NEW YORK, THE
      Heart of Jesus a/k/a The                                 APOSTLES OF THE SACRED HEART
      Apostles of the Sacred Heart                             OF JESUS a/k/a THE APOSTLES OF
      of Jesus, of New York, Inc.                              THE SACRED HEART OF JESUS, OF
      f/k/a Missionary Zelatrices                              NEW YORK, INC. f/k/a MISSIONARY
      of the Sacred Heart, Inc.                                ZELATRICES OF THE SACRED
                                                               HEART, INC.
282   Boy Scouts of America          [Redacted]                [Redacted] v. Boy Scouts of America, Inc.,   50972/2020      Supreme Court of the
      Westchester-Putnam                                       and Boy Scouts of America Westchester-                       State of New York,
      Council, Inc.                                            Putnam Council, Inc.                                         County of
                                                                                                                            Westchester
283   Maryvale Union Free School     Anonymous                 ANONYMOUS v. MARYVALE UNION                  802143/2020     Supreme Court of the
      District; Greater Niagara                                FREE SCHOOL DISTRICT; BOY                                    State of New York,
      Frontier Council                                         SCOUTS OF AMERICA and GREATER                                County of Erie
                                                               NIAGARA FRONTIER COUNCIL
284   Northern New Jersey            [Redacted]                [Redacted] v. BOYS SCOUTS OF                 3:20-cv-01745   United States District
      Council; John Does 1-10                                  AMERICA; NORTHERN NEW JERSEY                                 Court for the District
                                                               COUNCIL; JOHN DOES 1-10                                      of New Jersey
285   Greater New York Councils      [Redacted]                [Redacted] v. BOYS SCOUTS OF                 950042/2020     Supreme Court of the
      of the Boy Scouts of                                     AMERICA, GREATER NEW YORK                                    State of New York,
      America; Fordham                                         COUNCILS of the BOY SCOUTS OF                                County of New York
      University; John and Jane                                AMERICA; FORDHAM UNIVERSITY;
                       Case 1:20-mc-00078-RGA Document 9 Filed 03/03/20 Page 69 of 69 PageID #: 602



                               Underlying Plaintiff(s)
Non-Debtor Defendants(s) 1     (last, first)             Case Caption                                Case Number   Court or Agency
Doe 1-30; members of the                                 JOHN and JANE DOE 1-30; members of
Board of Trustees of                                     the BOARD OF TRUSTEES OF
Fordham University, in their                             FORDHAM UNIVERSITY, in their
official and individual                                  official and individual capacities, whose
capacities, whose identities                             identities are presently unknown to
are presently unknown to                                 Plaintiff, ROMAN CATHOLIC ORDER
Plaintiff, Roman Catholic                                OF JESUITS USA PROVINCE
Order of Jesuits USA                                     NORTHEAST a/k/a THE USA
Province Northeast a/k/a The                             NORTHEAST PROVINCE OF THE
USA Northeast Province of                                SOCIETY OF JESUS, INC.; ROMAN
the Society of Jesus, Inc.;                              CATHOLIC ARCHDIOCESE OF NEW
Roman Catholic                                           YORK; JOHN DOE; JANE DOE;
Archdiocese of New York;                                 RICHARD ROE; JANE ROE, priests,
John Doe; Jane Doe; Richard                              clergy, and administrators whose names
Roe; Jane Roe, priests,                                  are unknown to the Plaintiff
clergy, and administrators
whose names are unknown
to the Plaintiff
